 ZERO CORPORATIONZero Corporation, Zero East Division and Interna-tional Union of Electrical, Radio and MachineWorkers, AFL-CIO-CLC. Cases I-CA-16142,1-CA-16183, 1-CA-16536, 1-CA-16806, andl-RC-16391June 29, 1982DECISION AND ORDER*BY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn January 15, 1981, Administrative Law JudgeGeorge F. Mclnerny issued the attached Decisionin this proceeding. Thereafter, Respondent, theGeneral Counsel, and the Charging Party filed ex-ceptions and supporting briefs,1and Respondentfiled an answering brief in response to the excep-tions of the General Counsel and the ChargingParty.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions3of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge found that Re-spondent committed numerous violations ofSection 8(a)(1) and (3) in the face of the Union'sorganizing campaign among its employees. Theseviolations included an invalid no-solicitation rule,'On August 19, 1982, the Board granted the General Counsel's motionto modify the Decision and Order by including provisions that wouldmake whole any employees who had been disciplined or had suffered anyloses by reason of Respondent's application of the absenteeism/tardinesspolicy it established on September 14, 1979, which the Board found vio-lated Sec. 8(aXS) of the Act. The Amended Remedy, Order, and noticeherein appear as so modified.t The Charging Party excepts to the Administrative Law Judge's fail-ure to order an award of organizing costs it incurred after June 17, 1979,am a result of Respondent's unlawful conduct. We find that the facts inthis case do not warrant such a remedy.' The General Counsel, the Charging Party, and Respondent have ex-cepted to certain credibility findings made by the Administrative LawJudge. It is the Board's established policy not to overrule an administra-tive law judge's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that the reso-lution are incorrect. Standard Dry Wall Producm Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). In this regard, we find it unnec-essary to determine whether the Administrative Law Judge erred in find-ing that General Manager Wood, had he testified, would not have testi-fied adversely to the interests of Respondent, as a contrary finding wouldnot affect our conclusions herein.I The Administrative Law Judge properly found that on May 25, 1979,Supervisor Lesniak violated Sec. 8(aXl) of the Act by questioning em-ployee Villamaino about the identity of the Union and its organizingprospects among Respondent's employees. He further found that Lesniskposed similar questions to Villamaino on May 30; however, he failed tonmake any conclusions concerning the lawfulness of these latter questions.For the reasons the Administrative Law Judge found the May 25 ques-tions to be unlawful, we find the May 30 questions to be a violation ofSec. s(aXl) of the Act.262 NLRB No. 64interrogations creating the impression of surveil-lance, threats of plant closure, promises of benefitsif the employees rejected the Union, and threats ofloss of benefits if the employees selected the Union.We agree with the Administrative Law Judge'sconclusions concerning these violations. We alsoagree, for the reasons stated below, with the Gen-eral Counsel and the Charging Party's contentionsthat the Administrative Law Judge erred in dis-missing allegations that Respondent committed ad-ditional violations of Section 8(aXl). We furtheragree with the General Counsel and the ChargingParty that the Administrative Law Judge errone-ously found that the General Counsel did not es-tablish the Union's majority status as of June 17,1979,4and thus that he also erroneously failed toissue a bargaining order in the proceeding.A. Additional 8(a)(1) ViolationsThe following discussion is based upon the Ad-ministrative Law Judge's findings of fact withwhich we find no fault.1. After the religious services, Respondent's gen-eral manager, Bill Wood, walked over to employeeWaite in the parking lot of the church where theywere both members, and commented that he wassurprised that Waite's fellow employees, Villa-maino and Frew, were so prounion. Waite repliedthat he did not know what was going on. The con-versation then turned to church matters.The Administrative Law Judge found thatWood's statement "was merely a passing remarkpreliminary to the real purpose of the conversation,which was to discuss a project which would bene-fit the church" and thus did not create the impres-sion of surveillance as alleged by the GeneralCounsel. Wood's statement conveyed the messagethat Respondent knew the leading union organiz-ers. The Administrative Law Judge found thatWood was involved in a number of incidents show-ing a pattern of conduct designed to discover theidentity of union supporters, to estimate thestrength of the movement, and to give employeesthe impression that their activities were known tomanagement. Wood's comment to Waite fallswithin this pattern. That the comment was madeoff the worksite and was followed by remarks onunrelated matters does not remove it from theoverall context of Respondent's unlawful conduct.S2. General Manager Wood told employeeMcLean, with whom he had never before con-versed, that he knew McLean was a union organiz-·All dates herein are in 1979 unless otherwise specified.·See, e.g., Quemetco, Inc., a subsidiary ofRSR Corporation, 223 NLRB470 (1976); Crown Zellerboach Corporation, 225 NLRB 911 (1976).495 DECISIONS OF NATIONAL LABOR RELATIONS BOARDer and that he thought it would be detrimental tohave a union at Zero. McLean admitted that hehad gripes and he had gone to a few union meet-ings to hear what the Union had to say. Woodasked McLean what his gripes were. McLean re-plied that insurance payments were too high andthat he objected to the difference in vacation bene-fits between office and shop employees. Wood thenrepeated that it would be detrimental to have aunion at Zero, adding that big companies dealingwith Respondent were happy to learn that it wasnonunion.The Administrative Law Judge found, and weagree, that Wood's declaration that McLean was aunion organizer unlawfully created the impressionthat McLean's activities were under surveillance.However, we disagree with his conclusion thatWood's remarks in their entirety did not constitutean illegal threat and solicitation of grievances.Wood first told McLean that it would be detrimen-tal to have a union on the heels of his unlawfulstatement creating the impression that he knewabout McLean's union activities, and then repeatedthe admonition that a union would be detrimentalafter he heard McLean's complaints about insur-ance and vacation benefits. This last admonitionwas coupled with the observation that Respond-ent's big customers were happy that Respondentwas nonunion. Contrary to the Administrative LawJudge, we find that the implications of these state-ments are very clear: The union would be a detri-ment to employees' aspiring for better workingconditions and could result in a loss of business forRespondent with economic consequences for theemployees.We find it equally clear that, by asking aboutMcLean's complaints and afterwards repeating thata union would be detrimental, Wood both solicitedgrievances with the implication that the Companywould remedy the complaints and indicated thatselection of the Union would only worsen the situ-ation.6Accordingly, we find that Wood's remarksto McLean contained both threats of a loss ofbenefits in retaliation for unionization and the so-licitation of grievances, thus violating Section8(a)(l) of the Act.3. Manager of Manufacturing Hayes told em-ployee Corbin that he was surprised that she wasparticipating in the Union. Then, apparently in ref-erence to some previous work problem, Hayes toldCorbin that he thought her problem had beensolved and if she had any problems to come to hisoffice, that his door was open at any time. The Ad-ministrative Law Judge properly found that Hayes'first remark gave the impression that Corbin's6 See Fred Jone.s Manufacruring Company, 239 NLRB 54 (1978).union activities were under surveillance in violationof Section 8(a)(1). However, he neglected to makeany findings with regard to the General Counsel'sallegation that Hayes' second remark, that his doorwas open at any time to handle Corbin's problems,constituted an unlawful solicitation of grievances.We agree with the General Counsel's contentionthat the remarks about problems, taken in contextwith Hayes' comment about Corbin's union activi-ties, encouraged Corbin to set forth her grievancesto him and implied that he would solve them. Suchconduct constitutes a solicitation of grievances inviolation of Section 8(a)(l) of the Act.4. Hayes asked employee Dupont what he ex-pected to get out of the Union and said that heknew Dupont was at the "Vote No" meeting onthe previous Friday and had been critical of Re-spondent. The Administrative Law Judge foundnothing unlawful in Hayes' remarks which were"frank and open and free from coercion." We dis-agree. Such probing of employees' motives is coer-cive even in the absence of threats of reprisals forit makes clear an employer's displeasure with itsemployees' union activities and thereby discouragessuch activity in the future.75. Production Manager Curtis told employeeCorbin that he had seen her car parked at the Ma-sonic Temple. (Union meetings were held at theTemple.) Curtis added that he thought her problemwas over, and if Corbin had any problems to comearound and talk to him. Corbin admitted that hercar was parked at the Temple and would be parkedthere any time a union meeting was held at theTemple. Curtis responded that there were manymore cars but Corbin's car was the only one herecognized.The Administrative Law Judge found "there isno evidence that Curtis' observation of Corbin'scar was anything but a coincidence" and conclud-ed that Curtis' remarks were not unlawful. We dis-agree. Although it might have been coincidencethat Curtis was driving by the Masonic Temple onthe occasion in question, there was nothing coinci-dental about his telling Corbin that he saw her car.By so doing he unmijtakenly conveyed the impres-sion that Corbin's union activities were under sur-veillance and thus violated Section 8(aX1). Further,Curtis mentioned Corbin's "problem" and invitedher to come around and talk to him immediatelyafter the remark about seeing her car. In this con-text, we are compelled to conclude that Curtislinked Corbin's presence at the union meeting withher work problems and attempted to discourage7 See PPG Industries. Inc., Lexington Plant, Fiber Glass Division, 251NLRB 1146 (1980).496 ZERO CORPORATIONher union activities by soliciting her grievances,noting that her previous problem had been solvedand implying that future problems would be solvedif she talked to him. Such conduct constitutes aviolation of Section 8(a)(1) of the Act.86. The day after the representation election, Pro-duction Manager Curtis admonished employeeReynolds for the Union's decision to file objectionsto the election. Curtis mentioned that he had heardthat Reynolds had made an impassioned speech atthe union meeting in favor of filing objections.Curtis then claimed that by filing the objections theemployees were holding up any progress the Com-pany may have planned from the time the unioncampaign started. Production Manager Dryjowiczand General Manager Hess also made similar re-marks about the Union's filing of objections.Dryjowicz telephoned employee Villamaino andtold him that he knew Villamaino had tried "tomake things better here" but warned that "if objec-tions were filed everything was going to be frozenand a lot of things Zero wanted to do to help theemployees could not be done." Hess asked whatVillamaino thought he could accomplish by filingobjections to the election, adding that he was sur-prised that Zero East had no job descriptions orclassifications and that he wanted to do thesethings, but if the Union had objections pending theonly things that Zero could do would be thingsthey normally did. Finally, Curtis remarked to em-ployee Fraschini after the election that Hess hadgood ideas and plans for the Company, and that"you guys are really screwing things up-like $50per month."The Administrative Law Judge found that theforegoing conversations did not convey unlawfulthreats to withhold benefits because objectionswere filed or promise unlawful benefits if the ob-jections were withdrawn. Rather, the Administra-tive Law Judge found that these conversationssimply resulted from Respondent's frustration atbeing unable to "redeem its promise [of wage in-creases and other benefits] when the election cam-paign at Zero East ended with the defeat of theUnion."Contrary to the Administrative Law Judge wefind that these four conversations violated Section8(a)(1). No doubt Respondent was frustrated at thefiling of objections. As correctly noted by the Ad-ministrative Law Judge, Respondent repeatedlymade unlawful promises of wage increases andother benefits and to retain credibility with its em-ployees would have been required to fulfill some ofthose promises. However, Respondent's remarksabout the Union's filing of objections assigned8 See Hendrai Manufacunring Company, Inc., 139 NLRB 397 (1962).blame to the Union for Respondent's failure to pro-vide the benefits it unlawfully promised the ZeroEast employees if the Union were defeated. By sodoing Respondent again conveyed the message toemployees that union activity results in a loss ordelay of benefits.97. After the representation election, KarenMankus, Respondent's personnel representative, ad-monished employee Reynolds for his argumentwith Production Manager Curtis concerning theUnion's objections to the election. Reynolds ad-mitted that his earlier conversation with Curtis hadbeen too acrimonious; however, he said that six orseven employees had accused him of being thecause of "their promises from the Company beingheld up." Mankus replied that Reynolds was underpressure, Curtis was under pressure, she was underpressure, and that Respondent intended to keep upthe pressure until the objections to the electionwere withdrawn.The Administrative Law Judge found nothingunlawful in the statement that the Company wasgoing to keep up pressure until the objections werewithdrawn because no pressures were specified.We disagree.As found above, Respondent's strategy to dis-courage union activity and to diminish the Union'sinfluence at Zero East included blaming the Unionfor preventing employees from receiving benefitspromised during the election campaign by filingobjections to the election. The success of the strat-egy is demonstrated by the accusations employeesmade against Reynolds. Accordingly, we find thatMankus' assertion that Respondent would keep upthe pressure is an additional violation of Section8(a)(1).8. After the objections to the election had beenfiled by the Union, General Manager Hess and em-ployee Waite got into an argument concerning theextent of the benefits given the employees in Re-spondent's California plant, Waite claiming thatthey were misrepresented by Respondent. TheCalifornia benefits had been a major issue in theelection campaign. Hess insisted that Waite get onthe intercom at the plant and admit that he liedwhen he said that Respondent had been quilty ofmisrepresentation. Waite refused.The Administrative Law Judge found that Re-spondent's representatives had, as Waite alleged,stated that the California benefits were somewhathigher than they actually were. Yet he found Re-spondent's directive to Waite was not unlawful be-* The Charging Party excepts to the Administrative Law Judge's rail-ure to find that these conversations also violated Sec. 8(aX4) of the Act.We find it unnecessary to pass on this exception, as the remedy is thesame under either violation finding.497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause it did not contain any threat or coercion.Again, we disagree. There can be no question thata directive to speak to all employees on the plant'sintercom system is an act of coercion. That it is un-lawful coercion is eminently clear from the factsthat Waite was directed to speak about the matterwhich was at issue in the Union's pending objec-tions, and that Waite was ordered to admit he liedabout Respondent's description of the benefits at itsCalifornia facility when Waite apparently had notlied. Accordingly, we find that Hess' directive toWaite was a violation of Section 8(a)(l) of the Act.9. Supervisor Chris Sobel asked employeeWoodman, who wore a union button to work, if hewas a union organizer. Woodman answered that hewas a member of the organizing committee.'0Sobel then said that in his opinion unions were bad,and that he had been meeting with Hess who hebelieved was a fair person, who was trying to es-tablish wage scales. Sobel then asked Woodman hisopinion of unions. Woodman replied that unionscould bring about financial gains, better retirement,and resolution of difficulties. Sobel then talkedabout Woodman's future with the Company andsaid he could get a special review for Woodman.While the Administrative Law Judge found thatSobel's promise of a special review for Woodmanviolated Section 8(a)(1) of the Act, he found thatSobel's statement that unions were bad coupledwith his reference to Hess' interest in establishingwage scales were merely expressions of opinionand did not imply a promise of benefit. The Charg-ing Party excepts to this finding. We agree withthe Charging Party.Sobel's references to Hess' interest in establishingwage scales in juxtaposition with Sobel's declara-tion that unions were bad made clear that only ifthere were no union would there be such wageclassifications. This, especially since it occurred inthe context of the obvious promise of benefit con-cerning the special review, implied the promisethat wage scales would be established if the em-ployees rejected representation. Such a promiseviolates Section 8(a)(1) of the Act.10. Production Control Manager Fred Goodrichnoticed employee Woodman's name on a unionleaflet and asked Woodman if he knew how otheremployees felt about the Union. Woodman saidthat in his limited discussion with other employeeshe had found that they were concerned withmoney, insurance, retirement plans, and unfairhiring and firing practices. They then began talkingabout Woodman's employment goals. Woodmansaid he wanted to become a coordinator in the de-'o Previously, the Union distributed a leaflet listing Woodman as amember of the organizing committee.partment in which he worked. Goodrich respondedby stating that they were on different sides of thefence on the union issue. He said that Woodmanwould have to decide, before he established hisgoal, whether he wanted to be a part of society ora radical. Woodman asked him to define "radical"but he would not.The Administrative Law Judge found nothingunlawful in this conversation. In this regard hefound that Goodrich's questioning of Woodman asto other employees' union sentiments did notexceed the bounds of protected free speech inas-much as Woodman was an open union adherentand the employees' sentiments were quite public bythe time the remark was made. He further foundthat Goodrich's statement that Woodman wouldhave to decide whether he wanted to be part of so-ciety or a radical before establishing his goals withthe Company was subject to several interpretationsand therefore could not be found unlawf:l1. Thus,the term "radical" could have referred to union ac-tivities, to Woodman's shoulder-length hair andmustache, or to his trouble with the police whichhe had confided to Goodrich.The Charging Party excepts to the Administra-tive Law Judge's analysis of Goodrich's remarks.We find merit in these exceptions. First, as notedearlier, an employee's open support for a uniondoes not render lawful an otherwise unlawful inter-rogation about other employees' union sympathies.This form of interrogation indicates the employer'sdispleasure with union activity and thereby dis-courages such activity in the future.' ' Second, themeaning of Goodrich's comment concerningWoodman being a radical is not ambiguous whenviewed in the context of the full exchange of re-marks between Goodrich and Woodman. The con-versation began with a discussion of why employ-ees wanted union representation. When the conver-sation shifted to Woodman's employment goals andhis desire to become a department coordinator,Goodrich responded that he and Woodman wereon different sides of the fence on the union issue.Thus, Goodrich interjected union considerationsinto the discussion of Woodman's goals. Immedi-ately thereafter, Goodrich told Woodman hewould have to decide whether he wanted to be aradical or a part of society before he established hisgoals. The implication was clear: Woodman's goalswould be achieved only if he opted for Goodrich'sside of the fence on the union issue and ceased tobe a "radical"; i.e., a union supporter. That thiswas Goodrich's meaning is underscored by his re-fusal to define "radical." We therefore find thatI' PPG Industries, Inc., 251 NLRB 1146.498 ZERO CORPORATIONGoodrich's remarks contained an interrogationconcerning employees' union sentiments and athreat that Woodman would not achieve his em-ployment goals if he continued to support theUnion, all in violation of Section 8(a)(1) of the Act.B. The 8(a)(5) ViolationThe General Counsel alleges and Respondentadmits that the following employees constitute aunit appropriate for the purpose of collective bar-gaining:All full-time and regular part-time productionand maintenance employees including produc-tion control coordinators, expeditors, powerplant employees, employed at Respondent's fa-cility in Monson, Massachusetts, but excludingall office clerical employees, production plan-ners, estimators, guards and supervisors as de-fined in the Act.There are 340 employees in this unit. By letterdated May 30, 1979, the Union demanded that Re-spondent recognize it as the exclusive bargainingrepresentative of the employees in said unit. On thesame date, the Union filed a representation petitionwith the Board. The General Counsel introducedinto evidence 188 authorization cards as proof thatthe Union represented a majority of employees asof June 17, 1979,12 and alleged that Respondent'sunfair labor practices require the issuance of a bar-gaining order under the rationale of N.L.R.B. v.Gissel Packing Co., Inc., 395 U.S. 575 (1969).The Administrative Law Judge did not reach theissue of the impact of Respondent's unfair laborpractices because he concluded that the GeneralCounsel failed to demonstrate that the Union hadever achieved majority status. The General Coun-sel and the Charging Party except to the Adminis-trative Law Judge's conclusion. We find merit inthese exceptions.One hundred and eighty-eight cards were auth-enticated by a handwriting expert based upon acomparison of the signatures on the cards withthose on the employees' W-4 forms. At the hear-ing, Respondent refused to stipulate to the hand-writing expert's qualifications but did not object tothe authenticity or validity of the cards. Basedupon a reexamination of the cards, Respondent as-serted in its brief to the Administrative Law Judgethat a large proportion of the cards were defective(and thus invalid) because the dates on the cardswere not filled in by the signers. The Administra-tive Law Judge affirmed Respondent's assertion" A 189th card was authenticated by employee Villamaino during histestimony. His card is dated March 4, 1979, was the first card signed by aunit employee, and is counted as evidence that the Union achieved ma-jority status.with respect to 60 authorization cards. He notedthat the handwriting expert authenticated only thesignatures and not the dates on the cards. He fur-ther noted that 60 cards were dated by personsother than the signer, and, of these, 38 were in thesame hand and pen which was not that of one ofthe signers. He found that, although there was tes-timony that cards were solicited in the plant duringMay and June and that the cards were date-stamped by the Regional Office during the monthof June, there was insufficient evidence as to whenthe cards were actually signed. On these grounds,the Administrative Law Judge concluded that theGeneral Counsel failed to meet the burden of proofin authenticating the cards.We disagree with the Administrative LawJudge's analysis. The Board has held that, should acard's authenticity be in issue, the moving partymay clarify its position and expand the record withrespect to the card's admissibility by asking ques-tions in voir dire. The failure to object to the admis-sion of a card into evidence waives the right toquestion its authenticity at a later time.'3Here, Re-spondent refused to stipulate to the qualifications ofthe handwriting expert who authenticated thecards. However, it did not cross-examine her aboutthe dates on the cards or in any other way chal-lenge her authentication of the cards. Nor did itobject to the admission of the cards into evidence.Instead, Respondent's first question concerning thedates was raised in its post-hearing brief to the Ad-ministrative Law Judge. In these circumstances, wefind that Respondent waived its right to questionthe authenticity of the cards. To hold otherwise, asdid the Administrative Law Judge, is effectively toprevent the General Counsel from responding toattacks upon authenticity about which he receivedno notice.Further, we find that the General Counsel sus-tained his burden of proof concerning the cards.The Board has held that dates that appear on au-thorization cards are presumed valid.'4Here, thesignatures on the cards were properly authenticat-ed, all the cards were dated, and there is no evi-dence to show that the cards were actually signedon a different date from that appearing on them.That the dates and the signatures display differenthandwriting is, without more, insufficient to over-come the presumption that the cards were signedon the date appearing on them. It is not uncommonfor employees to sign cards which have been datedby another person, often the card solicitor.' 6 Fur-31 Montgomery Ward d Ca, 253 NLRB 196 (1980).4 See, e.g., Jasta Manufacturing Company, Inc., 246 NLRB 48 (1979).Is Gordonsville Industries. Inc., 252 NLRB 563 (1980); Jasta Manufac-turing Company. Inc., supra499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDther, there was evidence that cards were solicitedat Respondent's plant during the months of Mayand June. 6Accordingly, in the absence of evi-dence that the cards were not signed on the datesappearing on them,'?and in view of Respondent'sfailure to raise the question concerning the dates atthe hearing, we find the General Counsel has estab-lished the authenticity of the cards. In view of thisfinding, we further conclude that the Union suc-cessfully solicited authorization cards from a ma-jority of employees at least as of June 17, 1979.18In N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S.575 (1969), the Supreme Court approved the use ofauthorization cards as an indication of employeesentiment, and further approved reliance upon suchcards as a basis for a bargaining order where thereis "a showing that at one point the union had a ma-jority" and the employer has engaged in unfairlabor practices which "have a tendency to under-mine majority strength and impede the electionprocesses." 395 U.S. at 614. The General Counseland the Charging Party urge us to find that Re-spondent's unfair labor practices in this case war-rant the issuance of such a bargaining order. We sofind.From the inception of the Union's campaign, Re-spondent engaged in numerous far-reaching unfairlabor practices. Between May 29 and June 4, Re-spondent engaged in numerous interrogations of itsemployees seeking information concerning theirunion activities while often giving the impressionthat Respondent had these activities under surveil-lance. Respondent also solicited employees toreveal the causes of any discontent caused by thejob or working conditions and threats were madethat should the Union win the election Respondentwould close its plant. On June 20, 1979, Respond-ent distributed a letter among its employees refer-ring to an election which had taken place at itsZero-West plant in which the Zero-West employ-'" As noted in fn. 12, Villamaino was the first employee to sign a cardfor the Union. Thus, there can be no doubt that the cards bearing themonthly dates of either May or June were signed in 1979.1' Fort Smith Outerwear, Inc. H. L. Friedlen Company, 205 NLRB 592(1973).1s We note that the Administrative Law Judge found that, if he ac-cepted the dates on the cards (as we have now done), 173 cards weresigned by May 30, the date of demand for recognition by the Union.However, our examination of the cards reveals that, as of May 30, 171unit employees had signed union cards. Thus, the Union had establishedmajority status as early as May 30, although the General Counsel allegessuch status was achieved on June 17. Apparently, the General Counselselected June 17 as the operative date for determining majority status be-cause on that date the parties stipulated at the conference in the represen-tation matter to the appropriateness of the unit, and Respondent submit-ted a list of 340 eligible unit employees. As of June 17, the evidenceshows that 189 employees had signed cards for the Union. Thus, on bothMay 30 and June 17, and at all times between, the Union enjoyed major-ity status.ees had "soundly rejected" an organizing attemptby the Machinists Union. The letter asserted that[e]ven more important than the election victo-ry itself is what Zero management did immedi-ately after the election was over. Zero-Westmade changes in the health insurance plan,certain job classification and pay ranges andother problem areas brought to light in thepre-election period, all in less than five daysafter the union was defeated. This proves Zerolistens.The Administrative Law Judge found that afterJune 20 the benefit package granted to the Zero-West employees after their union election in Junewas the leitmotif of the Company's campaign atZero East. Sometime in July, Respondent importedJack Frickel, a supervisor from the Zero-Westplant, to "orchestrate" that theme. OstensiblyFrickel came to Zero East to assist in its businessmachine division but, as the Administrative LawJudge found, it is clear that the real reason forFrickel's presence at Zero East was to bear witnessthat Respondent did indeed reward the Zero-Westemployees for defeating the Union. Frickel circu-lated among the employees, soliciting grievances,emphasizing Respondent's and his personal opposi-tion to having a union, and constantly describingthe benefits that could be gained if the Union weredefeated. In a more formal guise, Frickel appearedwith General Manager Hess at a series of meetingsheld for the purpose of answering employees' ques-tions. In response to questions concerning employ-ment conditions at Zero-West, Frickel reiterated tolarge groups of employees that everybody at Zero-West had received a $50-per-month fuel allotment,the insurance premium was cut about $4, wageswere increased by 50 cents an hour, and in additionthere was job reclassification and review which inmost cases would probably result in another wageincrease. And it all happened, as Frickel madeclear to the Zero East unit employees, after theUnion was voted out. Thus, the message to suchemployees was crystal clear-reject the Union andsimilar benefits would be forthcoming to them.In all, Respondent committed some 50 separateviolations of the Act. Many of these violationssuch as the promise of benefits in the event theUnion lost directly affected every employee in theunit. This pervasive misconduct created an atmos-phere hostile to the Union and its adherents andwas clearly intended to dissipate the Union's ma-jority status among the employees. Indeed, inpromising the unit employees benefits Respondentmade sure to impress upon them that their WestCoast counterparts had been amply rewarded for500 ZERO CORPORATIONdefeating the union attempting to organize them,and that Respondent was similarly ready to rewardthe Zero East employees if they rejected the Unionherein. We believe that the lingering effect of suchunlawful promises and the other incidents of un-lawful conduct cannot be dispelled by our tradi-tional remedies. Accordingly, we find that "em-ployee sentiment, once expressed through cards,would, on balance, be better protected by a bar-gaining order." 9The Union made its demand for recognition onMay 30, and, as noted earlier, the evidence estab-lishes that the Union enjoyed majority status onthat date. Nevertheless, the General Counsel al-leges that the Union achieved majority status onJune 17. The evidence also establishes that theUnion did indeed have such status on that date aswell. Inasmuch as all of Respondent's unfair laborpractices occurring prior to June 17 are otherwiseindividually remedied, we conclude that Respond-ent is required to recognize and bargain, upon re-quest, with the Union as of June 17 as alleged bythe General Counsel.20Further, the General Counsel alleges and Re-spondent admits that since on or about September14, 1979, Respondent unilaterally established andimplemented a new absenteeism/tardiness policy.As Respondent was under an obligation to bargainwith the Union as of June 17, we find its unilateralestablishment of a new absenteeism/tardinesspolicy to be a separate violation of Section 8(a)(5)of the Act.AMENDED CONCLUSIONS OF LAWIn accord with our above findings, we adopt theAdministrative Law Judge's Conclusion of Lawwith the following modifications:Substitute the following after Conclusion of Law13:"14. By threatening to withhold benefits if theUnion did not withdraw its objections to the repre-"9 N.LR.B. v Gissel Packing Ca, Inc., supra at 614-615. See also Shop-Rite Supermarket. Inc., 231 NLRB 500 (1977); First Lakewood AssociatesInc., et al., 231 NLRB 463 (1977); and K & K Gourmet Meats, Inc., 245NLRB 1331 (1979).In view of this finding, we conclude that, contrary to the Administra-tive Law Judge, Respondent demonstrated a general disregard for theemployees' fundamental rights. Accordingly, we substitute in our Orderbroad cease-and-desist language for the narrow language employed bythe Administrative Law Judge in his recommended Order. See HickmottFoods Inc., 242 NLRB 1357 (1979).a0 Trading Port, Inc, 219 NLRB 298 (1975). We have fixed the bar-gaining obligation as of June 17 not only because it makes no practicaldifference whether we use that date or May 30 under the circumstances,but because June 17 is the date on which Respondent was given notice inthe complaint and throughout the hearing as the one on which the Gen-eral Counsel was relying. In using that date, we find that the Union'sMay 30 demand for recognition and bargaining was a continuing demandwhich at no time was withdrawn or abandoned, and that between May30 and June 17, as noted, the Union at all times could show that a major-ity of the employees in the unit had signed authorization cards for it.sentation election, Respondent has violated Section8(a)(1) of the Act."15. By directing an employee publicly to sup-port Respondent's position on an election campaignissue, Respondent has violated Section 8(a)(1) ofthe Act."16. Respondent's illegal activities set forth,supra, have interfered with and affected the resultsof the Board election held on August 23, 1979."17. All full-time and regular part-time produc-tion and maintenance employees including produc-tion control coordinators, expeditors, power plantemployees, employed at Respondent's facility inMonson, Massachusetts, but excluding all officeclerical employees, production planners, estimators,guards and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of the Act."18. On or about May 30 and June 17, 1979, andat all material times herein, the Union representeda majority of the employees in the above appropri-ate unit, and has been the exclusive representativeof all said employees for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act."19. By refusing since June 17, 1979, to recog-nize and bargain with the Union as the exclusiverepresentative of its employees in the appropriateunit set out above, Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act."20. By unilaterally establishing a newabsenteeism/tardiness policy, Respondent institutedunilateral changes in the wages, hours, and termsand conditions of employment of unit employees inviolation of Section 8(a)(5) of the Act."21. The aforesaid unfair labor practices areunfair labor practices affecting commerce withinthe meaning of Section 2(6) and (7) of the Act."22. Respondent has not violated the Act in anyother manner."AMENDED REMEDYWe adopt the Administrative Law Judge'sremedy with respect to his 8(aXl1) and (3) findings.In addition, having found that Respondent engagedin unfair labor practices in violation of Section8(a)(5) we shall order it to cease and desist there-from and to take certain affirmative action to effec-tuate the Act.Accordingly, Respondent shall be ordered to re-scind the absenteeism/tardiness policy unilaterallyestablished on September 14, 1979, to expungefrom any employee personnel files or other recordsall references to suspensions, discharges, and otherdiscipline issued pursuant to said policy, and to501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfully restore to status quo ante any employees whohave been disciplined or who have suffered anylosses by reason of said policy, including, inter alia,reimbursing any employees for moneys and/orother benefits lost because of any such suspensions,discharges, or other discipline and reinstating anyemployees to their former positions or, if they areunavailable, to substantially equivalent ones, with-out prejudice to their seniority or other rights andprivileges. Losses of moneys and/or other benefitsshall be computed in the manner prescribed by theBoard in F. W. Woolworth Company, 90 NLRB 289(1950), with interest as prescribed by the Board inFlorida Steel Corporation, 231 NLRB 651 (1977).See, generally, Isis Plumbing & Heating Co., 138NLRB 716 (1962).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Zero Corporation, Zero East Division, Monson,Massachusetts, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Publishing, maintaining, and enforcing in adiscriminatory manner at its plant in Monson, Mas-sachusetts, an unlawful no-solicitation rule.(b) Coercively interrogating its employees abouttheir union activities.(c) Giving employees the impression that theirunion activities are under surveillance.(d) Promising either expressly or impliedly thatemployees will receive pay increases and otherbenefits if they vote against the Union.(e) Promising employees promotions or specialreviews in exchange for their withdrawal of sup-port for a union.(f) Soliciting and adjusting grievances from em-ployees in order to influence employees in their se-lection of a bargaining representative.(g) Threatening that employees would lose bene-fits or that the plant would be closed or relocatedif the Union was voted in.(h) Threatening that the Company would bar-gain from scratch if the Union was voted in.(i) Threatening to withhold benefits if the Uniondid not withdraw its objections to the representa-tion election.(j) Directing employees publicly to support Re-spondent's position on an election campaign issue.(k) Giving written warnings to employees be-cause of their union activities.(1) Denying privileges to employees, such aschanges in vacation schedules, because of the em-ployees' union activities.(m) Refusing to bargain collectively with Inter-national Union of Electrical, Radio and MachineWorkers, AFL-CIO-CLC, as the exclusive bar-gaining representative of its employees in an appro-priate unit composed of:All full-time and regular part-time productionand maintenance employees including produc-tion control coordinators, expeditors, powerplant employees, employed at Respondent's fa-cility in Monson, Massachusetts, but excludingall office clerical employees, production plan-ners, estimators, guards and supervisors as de-fined in the Act.(n) Instituting unilateral changes in the wages,hours, and terms and conditions of employment ofunit employees by establishing an absenteeism/-tardiness policy without first bargaining with theUnion.(o) Suspending, discharging, or otherwise disci-plining employees pursuant to said absenteeism/-tardiness policy.(p) In any other manner interfering with, re-straining, or coercing employees in the exercise oftheir rights under Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Immediatel1 revoke and suspend enforcementof the no-solicitation rule found here to be unlaw-ful.(b) Expunge from the personnel records of theCompany all references to a record of a verbalwarning given to Allen Waite on August 23, 1979.(c) Upon request, recognize and bargain collec-tively with International Union of Electrical, Radioand Machine Workers, AFL-CIO-CLC, as the ex-clusive collective-bargaining representative of itsemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours of employment,and other terms and conditions of employment,and, if an understanding is reached, embody suchunderstanding in a signed contract.(d) Rescind the absenteeism/tardiness policy es-tablished September 14, 1979.(e) Expunge from any employee personnel filesor other records any references to suspensions, dis-charges, and other discipline issued pursuant to saidpolicy.(f) Offer any employees suspended, discharged,or otherwise disciplined solely as a result of theunilateral establishment of said policy immediateand full reinstatement to their former positions or,if they are not available, to substantially equivalentones, without prejudice to their seniority or otherrights and privileges previously enjoyed.502 ZERO CORPORATION(g) Make whole any employees suspended, dis-charged, or otherwise disciplined pursuant to saidpolicy in the manner set forth in the text precedingthis Order.(h) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of moneys and/or benefits owed under theterms of this Order respecting rescission of all dis-ciplinary actions.(i) Post at its Monson, Massachusetts, locationcopies of the attached notice marked "Appen-dix."21Copies of said notice, on forms provided bythe Regional Director for Region 1, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(j) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint isdismissed insofar as it alleges violations of the Actnot specifically found.IT IS FURTHER ORDERED that the election con-ducted in Case 1-RC-16391 be set aside and ithereby is, and that Case 1-RC-16391 be dismissed." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT publish, maintain, or enforcein a discriminatory manner a no-solicitationrule.WE WILL NOT coercively interrogate ouremployees.WE WILL NOT give employees the impres-sion that their union activities are under sur-veillance.WE WILL NOT promise our employees pro-motions or special reviews in exchange fortheir withdrawal of support for a union.WE WILL NOT solicit or adjust grievances inorder to influence our employees in theirchoice of a bargaining representative.WE WILL NOT threaten our employees thatthey will lose benefits, or that the plant willclose or relocate if a union is voted in.WE WILL NOT threaten employees by tellingthem we will bargain from scratch if theUnion is voted in.WE WILL NOT threaten to withhold benefitsfrom the Uinion if the Union does not with-draw its objections to the representation elec-tion.WE WILL NOT direct employees publicly tosupport our position on election campaigrissues.WE WIlL NOT give written warnings to em-ployees because of their union activities.WE WILL NOT withhold privileges from em-ployees because of their union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their Section 7 rights under theAct.WE WILL remove all record of a warninggiven to Allen Waite from his personnel file.WE WILL remove reference to the existingno-solicitation rule from our employee hand-book and anywhere else where it may appear.WE WILL, upon request, recognize and bar-gain with International Union of Electrical,Radio and Machine Workers, AFL-CIO-CLC, as the exclusive bargaining representa-tive of our employees in the appropriate unitcomposed of:All full-time and regular part-time produc-tion and maintenance employees includingproduction control coordinators, expeditors,power plant employees employed at our fa-cility in Monson, Massachusetts, but exclud-ing all office clerical employees, productionplanners, estimators, guards and supervisorsas defined in the Act.WE WILL rescind the absenteeism/tardinesspolicy established on September 14, 1979.WE WILL expunge from any employee per-sonnel files or other records any references to503 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuspensions, discharges, and other disciplineissued pursuant to said policy.WE WILL offer any employees suspended,discharged, or otherwise disciplined solely as aresult of the unilateral establishment of saidpolicy immediate and full reinstatement totheir former positions or, if they are not avail-able, to substantially equivalent ones, withoutprejudice to their seniority or other rights andprivileges.WE WILL make whole any employees whowere suspended, discharged, or otherwise dis-ciplined solely as a result of the unilateral es-tablishment of the above policy.WE WILL NOT institute changes in thewages, hours, and terms and conditions of em-ployment of unit employees by establishing anabsenteeism/tardiness policy without first bar-gaining with the tJnion.ZFRO CORPORATION, ZERO EASTDIVISIONDECISION AND REPORT ON OBJECTIONSSTATEMENT OF THE CASEGEORGE F. MCINERNY, Administrative Law Judge:This case arises out of a series of charges filed by the In-ternational Union of Electrical, Radio and MachineWorkers, AFI.-CIO-CLC, herein referred to as theUnion, in Case l-CA-16142 on May 30, 1979;' in Casel-CA-16183 on June 6, amended on June 14; in Case 1-CA-16536 on August 21, amended on September 13, No-vember 5, and December 3; and, in Case 1-CA-16806 onNovember 5, amended on December 3, alleging thatZero Corporation, Zero East Division, herein referred toas Respondent or the Company, had engaged in and wasengaging in unfair labor practices within the meaning ofthe National Labor Relations Act, as amended, 29 U.S.C.§ 151, et seq., herein referred to as the Act.Concurrently, on May 30 the Union filed a petition inCase I-RC-16391 seeking to represent certain of theCompany's employees. Following a Stipulation for Certi-fication Upon Consent Election entered into between theCompany and the Union on June 19, and approved bythe Acting Regional Director for Region I of the Na-tional Labor Relations Board, herein referred to as theBoard, on June 25, an election was conducted on August23 under the auspices of the said Regional Director. Theresults of the election showed that out of an approximatetotal of 297 eligible voters, 116 voted for the Union, 157voted against the Union, there were 5 void and 13 chal-lenged ballots. On August 28 the Union filed objectionsto conduct affecting the results of the election. On Octo-ber 27 the said Regional Director issued a Report on Ob-jections, pointing out that the allegations in a number ofthose objections duplicated allegations in the unfair laborpractice charges theretofore received. These objectionst All dates herein are in 1979 unless otherwise specified.were then consolidated with a complaint alleging multi-ple violations of the Act issued by the Regional Directoron December 20. Respondent filed an answer to this con-solidated complaint denying the commission of anyunfair labor practices.Pursuant to notice contained in the consolidated com-plaint a hearing was held before me at Northampton,Massachusetts, on March 3 through 7, and March 10through 12, 1980, at which all parties were representedby counsel and had the opportunity to present testimonyand documentary evidence, to examine and cross-exam-ine witnesses, and to argue orally. Following the close ofthe hearing, all parties submitted briefs, which have beencarefully considered.On the entire record, including my observations of thewitnesses and their demeanor, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTZero Corporation is a California corporation whichmaintains a manufacturing facility and offices in Monson,Massachusetts, known as Zero East Division. At ZeroEast, Respondent manufactures deep-drawn aluminum,steel, and plastic housings and casings for computer ele-ments, suitcases, briefcases and other specialized cases,medium and small stampings, and other related products.During the calendar year ending December 31, 1978, Re-spondent purchased and received goods valued at over$50,000 directly from points outside Massachusetts, andin that same period sold and shipped from its Monsonplant directly to points outside Massachusetts goodsvalued at over $50,000. The complaint alleges, theanswer admits, and I find that Respondent is an employ-er engaged in commerce within the meaning of Section2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat the International Union of Electrical, Radio and Ma-chine Workers, AFL-CIO-CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionWhile the issues in this case are not particularly com-plicated, there are many incidents involving a lot ofpeople extending from the latter part of May until theend of August. These factors present problems in orga-nizing the material so that those who read this Decisionwill be able to follow the narrative and the interrelationbetween the parts of the narrative, and identify the con-clusions reached. The General Counsel chose to dividethe allegations of the complaint into four main categoriesof issues, the first dealing with what was alleged to be adiscriminatory no-solicitation rule, and incidents of dis-parate enforcement of that rule; second, incidents of al-leged restraint and coercion of employees by supervisors;third, allegations of unlawful warnings, deprivation ofprivileges, and discharge of employees; and, fourth, un-504 ZERO CORPORATIONlawful refusal to bargain by the Company. Added tothese groupings in the complaint are the allegations inthe objections to conduct affecting the results of theelection, which have been referred to me for decision.Within the first and second categories the General Coun-sel saw fit to classify the various violations by the super-visor who is alleged to have committed them, ratherthan chronologically.It seems appropriate to me, then, to follow in this De-cision, the lines set down in the complaint, dividing con-sideration of the alleged unfair labor practices into fourmain sections, followed, as will be seen, by a discussionof the objections. Thus I will consider in order the no-solicitation rule and issues growing out of that rule; theinstances of alleged restraint and coercion of employees;allegations of unlawful discrimination against individualemployees; the alleged unlawful refusal to bargain byRespondent; and, finally, the objections to the election.B. The No-Solicitation RuleAt all times material to the issues in this case Respond-ent has maintained in a handbook distributed to all em-ployees, a rule entitled "Solicitations." That rule pro-vides as follows:Solicitations, collections, and the circulation of peti-tions however well meant, often result in misunder-standing and feeling of favoritism. To preclude thepossibility of any misunderstandings, all activities ofthis nature must have the prior approval of the per-sonnel department.There was little evidence of experience under this rulebefore the union election campaign which began in May.Respondent's manager of manufacturing, Patrick M.Hayes, testified there were no solicitations of any kind inthe plant prior to the advent of the Union. This was un-denied, and, indeed, was the only evidence on the sub-ject, but, notwithstanding, I find it difficult to believe.My own experience reveals that in any industrial plant,saving only those which operate under the strictest inte-rior discipline, there is always activity of the kind pro-scribed by this rule; charity drives, sales of raffle tickets,Girl Scout cookies, collections for sick or injured em-ployees, and a myriad of other solicitations.After the start of the union campaign, several incidentsoccurred which are alleged by the General Counsel toviolate Section 8(aX1) of the Act and, at the same time,to show discriminatory enforcement of the no-solicitationrule.The first of these incidents occurred on August I asthe Union began the distribution of leaflets to employees.On the afternoon of the first, Gary Villamaino, a welder,who was the leading union adherent, had finished wash-ing up and was heading for the timeclock to punch out.Villamaino had passed out leaflets that morning and hadothers in his possession which he intended to pass outafter he had punched the timeclock. He was at that pointobserved by Hayes and another supervisor, JohnDryjowicz.2According to Villamaino and anothers Variously misspelled in the record.welder, Gregory Frew, who was within earshot, eitherHayes or Dryjowicz said to Villamaino that he was notto pass out the leaflets. Villamaino, thinking that the su-pervisor had meant that he should not distribute the leaf-lets while inside the plant, replied "all right," thenpunched out. He then started to pass out a leaflet to anincoming second-shift employee when Dryjowicz said tohim "You had better not do that." Villamaino, who therecord shows was not shy about speaking up to manage-ment people, said he thought he had a right to do it.Dryjowicz said he did not think so. Villamaino then hada conversation with Hayes and asked him in the courseof it if he would check with company attorney Os-trowsky. Hayes agreed to do so. Villamaino did not dis-tribute any more literature that day, but, accompanied byFrew, left the plant and went home. Two days latereither Hayes or Dryjowicz told Villamaino that it wasall right to pass out leaflets at the door.In separate but similar incidents, which also occurredabout August 1, both Frew and Villamaino testified thatthey were passing out leaflets in the morning beforework outside the door of Respondent's Hydro depart-ment. They were told by a supervisor, Frank Benoit, thatthey could not hand the leaflets out at that place. Benoitadded that he had been told that the Union did not havethe right to do what the employees were doing. Laterthat day, according to Frew, Benoit came by Frew'swork area and apologized, saying that it was all right topass out literature.Other than these two incidents which occurred atabout the same time, there was no further attempt tostop the handbilling at the entrances to the plant. Theevidence shows that, in addition to the distribution of lit-erature at the entrances, there was considerable activitywithin the plant.3The literature distributed was broughtinto the plant. Employees wore IUE buttons and T-shirtsto indicate support for the Union, or "I'm for Zero" but-tons which, despite the negative connotation, presumablyindicates suppport for the Company. Stickers, which Iassume were pressure-sensitive bumper stickers, indicat-ing support for the Union were affixed to locationsaround the inside of the plant (of which more later), andposters urging employees to "Vote No" (and other leg-ends which will be discussed below) were affixed to thewalls.4There was no evidence beyond this that anyunion literature was actually distributed inside the plant,but there was testimony from Villamaino and by DennisMorin, who was an employee at the beginning of thecampaign but was appointed a supervisor during thecourse of the campaign, that they handed out authoriza-tion cards in the plant, and Pat Hayes testified that hehanded out procompany literature and "I'm for Zero"buttons, which he had obtained from General ManagerRonald R. Hess, to employees in the plant on workingtime.I The physical plant consists of two buildings, one referred to as"Main Street" and the other as "Bliss Street." There is no signific ance inthis case as to which building was involved, as the actions consideredherein concern persons rather than places.4There was some evidence from employee Roberta Parker that unionleaflets were also affixed to the walls.505 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere were two other incidents growing out of theno-solicitation rule which happened before the election.The first involved employee Frank Woodman and Su-pervisor Chris Sobel.5According to Woodman, Sobelcame into his work area, around August 8, picked up aunion leaflet which was lying on a desk, and threw itinto a wastebasket, saying that it did not belong on com-pany property. The second incident was reported by Ro-berta Parker, who, besides describing several supervisorshanging pro-management posters in her department atsome time before the election, also observed Pat Hayesremoving union leaflets from the walls. Neither of theseincidents was denied. Hayes did not testify about remov-ing union leaflets, and Sobel did not testify at all. As willbe more fully discussed below, I had problems with thecredibility of both Woodman and Parker, but because Ido not believe one part of their testimony I am notthereby constrained to disbelieve all. I found their testi-mony on these incidents, besides being undenied, to belogical in the light of other circumstances of the case,and credible. I find that the incidents occurred as theseemployees testified.After the election was over employee William Rey-nolds testified that on August 24 Supervisor Allen Curtiscame up to his work station and tore a union sticker offthe rail of a catwalk saying that it was on companyproperty and he did not want it there. On August 30,Reynolds testified, Curtis handed out a letter from Hessto employees informing them that the Union had filedobjections to the election. I found Reynolds to be a com-pletely credible witness and Curtis did not testify. Thus Ifind these incidents to have occurred as stated by Rey-nolds.In evaluating the no-solicitation rule and its enforce-ment as outlined above, I have considered as well all ofthe facts in the case in order to place this aspect of thecase in a proper setting. The Company's antiunion feel-ings are manifest, and may be clearly seen in a letter toall employees from the then general manager, Bill Wood,dated June 4, in which he emphasized "We want you toknow that Zero opposes union interference in our busi-ness. Our Company has a long history of union free op-eration for many good reasons." It goes without sayingthat the Company has the right to hold whatever opin-ions it wishes about unions in general and unionization ofits plants in particular, and it is only if and when thoseopinions are transmitted into words or actions whichcontain promises of benefit to employees or threats of re-taliation against employees that the Company's right offree speech is limited by the Act.In considering the no-solicitation rule and the incidentsdescribed above, I find first that the rule itself is an in-valid attempt to curb or control the employees' right toorganization. While the rule is not a flat prohibition, itdoes prohibit all solicitation unless approved by manage-ment. There was no evidence that there were serious orlegitimate business reasons for the promulgation of therule, and the reasons stated in the rule itself are meaning-less in the absence of some explication. Looking to theenforcement of the rule it is clear that there was a differ-Also referred to in the record as Chris Obel.ence between its application to solicitation for the Unionand the Company's own efforts to air its own views.Like so many other aspects of this case this disparity isnot extreme, and union transgressions of the rule, insofaras noted in the evidence, were not marked by adversecompany action. The sum of the evidence shows thatthere was considerable clandestine union activity on thepremises, but it further shows even more, open, activityby the Company in the placing of posters throughout theplant, and in the distribution of procompany literature onworking time, in working areas, by supervisors. There-fore, I find, even in this comparatively civilized situation,not only that the rule itself was invalid, but that theCompany's action in forbidding union activity whileitself engaging in campaign activity in the workplace isviolative of Section 8(a)(1) of the Act. N.L.R.B. v. Bab-cock & Wilcox Co., 351 U.S. 105 (1956); Stoddard-QuirkMfg. Co., 138 NLRB 615 (1962); F. W. Woolworth Com-pany v. N.L.R.B., 530 F.2d 1245 (5th Cir. 1976).In addition, I find that the actions of Company Super-visors Hayes, Dryjowicz, and Benoit in ordering em-ployees Villamaino and Frew to stop distributing unionliterature in August violated Section 8(a)(1) of the Act. Ialso find that the action of Supervisor Sobel in throwinga union leaflet in the wastebasket in the presence of em-ployee Woodman, the action of Supervisor Curtis in re-moving a union sticker from the catwalk at employeeReynolds' work station, and the action of Hayes, ob-served by employee Parker, in removing union literaturefrom the plant walls, all were undertaken, not to protectthe Company's legitimate property interests, but to dis-courage union activity. F. W. Woolworth Company, supra.C. Incidents of Restraint and Coercion1. Fred LesniakLesniak was, admittedly, a supervisory employee inRespondent's department 1000. About May 25, accordingto Gary Villamaino,6Lesniak came up to him at hiswork station. Another employee, Al Dudek, was alsopresent. Lesniak began the conversation by asking theemployees what was new, then asked whether they hadheard "rumors to the effect that a union was trying tocome in to Zero." They answered that they had andLesniak asked them how they thought the employeeswould vote in an election if it got that far. They repliedthat their department would probably be 90 percentunion. Lesniak then asked what union it was, and theemployees said that they did not know.About a half hour later Lesniak again came up to Vil-lamaino at his work station and asked him, three times,what union was trying to come into Zero, and, likePeter, Villamaino three times denied that he knew.7On May 30, Villamaino testified that Lesniak again ap-proached him at his work station, and again asked himwhat was new. Villamaino replied that nothing was new,and then Lesniak asked him if he knew a lot. Villamaino6 Contrary to Respondent's position, I found Villamaino to be a credi-ble and candid witness. I credit his version of these events. Lesniak didnot testify about these incidents.7 There is no evidence of a cock crowing at this time.506 ZERO CORPORATIONasked him what he wanted to know and Lesniak repliedthat he wanted to know "everything."In another incident on May 30, employee GregoryFrew testified that he was at his work station when Les-niak, who had been talking with Villamaino, came overto Frew's work station and asked him what was thename of the union that was trying to get in there.All of this may sound innocuous, particularly since itappears from a reading of the first paragraph of BillWood's June 4 letter that, at least up to the time of thefiling of the petition in Case l-RC-16391 on May 30,Respondent was not certain of the identity of the unionwhich was working to organize its employees. However,it is clear that Villamaino was the first and principal sup-porter of the Union, and, by his own testimony, had beenactive since March, 2 months before the campaign reallybegan. He was so recognized by management at a latertime as attested to by Pat Hayes and Ron Hess. In addi-tion, there is evidence that General Manager Bill Wood,as early as May 27, was aware of Villamaino's participat-ing in the organizing drive at that time. It is evidentfrom these incidents with Lesniak, as well as other inci-dents which in my opinion are related, that managementhad become aware of a union presence in the plant andof Villamaino's participation, and was, from the toplevel, General Manager Wood, down to line supervisorslike Lesniak, trying to gain information as to the identityof the Union and its prospects among employees. Inview of Respondent's expressed attitude, and in the ab-sence of a showing of any otherwise valid purpose, I findthat Lesniak's questioning of Villamaino on May 25,which might otherwise appear harmless, had a tendencyto restrain and coerce employees in violation of Section8(a)(1) of the Act. I note particularly in this regard Les-niak's returning to Villamaino,8a half hour after theoriginal conversation, and repeatedly asking him theidentity of the union. From this it seems clear that hisinterest was more than passing, and the repetition wouldserve to convey to Villamaino the fact that Lesniak didnot believe his denials.For the same reasons, I find that Respondent furtherviolated Section 8(a)( ) by Lesniak's interrogation ofFrew on May 30, although there was not in that instancethe same sort of repetitive questioning.The General Gounsel also alleged that Lesniak threat-ened employee Dennis Morin on June 4. I will considerthis allegation in connection with the warning itself laterin this Decision.2. Bill WoodWood was the general manager of Zero East, incharge of the whole operation from a period before theincidents in this case occurred until sometime in June,when he was transferred to the position of vice presidentof Respondent and general manager of Zero West inCalifornia.While he was in Massachusetts, Wood also served asbishop (a pastor) of the Church of Jesus Christ of LatterDay Saints on Maple Street in Springfield. An employee8 Villamaino noted the rarity of any visit by Lesniak to his work sta-tion.named Allen Waite was a member of the church and onMay 27, after services were over, Waite and Wood had aconversation in the parking lot of the church. Accordingto Waite, whom I found to be a credible witness, Woodapproached him in the parking lot, said hello, then com-mented that he was surprised that Villamaino and Frewwere so prounion. Waite said that he did not know whatwas going on, and the conversation turned to mattersconcerning a church project in which they were both in-terested.The General Counsel has alleged that this remark byWood was intended to give the impression that the em-ployees' activities were under surveillance by manage-ment. I do not agree. Wood did not testify, so thatWaite's story is both credible and undenied. But it ap-pears to me that the statement which Wood made wasmerely a passing remark preliminary to the real purposeof the conversation, which was to discuss a projectwhich would benefit the church. Although Wood laterdisplayed his anxiety about union activities, and it is nat-ural that he would, as manager of a plant whose parentcompany opposed "union interference" in its businessand which had a "long history of union-free operations,"I cannot discern any trace of that anxiety or concern inthis brief exchange.On May 29, Wood began a series of conversationswith employees. The first of these occurred at 7 a.m. onthe morning of May 30 when Wood approached Villa-maino at the latter's work station.9Wood opened theconversation by asking about Villamaino's weekend, andthe weather, then got to the point by asking Villamainoif he was involved in organizing a union at Zero East.Villamaino admitted that he was and Wood asked himwhy. Villamaino replied that some of the staff were diffi-cult to work for, and then Wood asked who they were.At this point Villamaino hesitated, then Wood askedhow was he supposed to do his job if he did not knowwhat was going on "down here" (in the work area).Wood then asked if it was Brian McLaughlin (a produc-tion manager) and Villamaino said it was and thatMcLaughlin was difficult to work for.'0Wood thenasked about Sullivan (John Sullivan, one of Respondent'smanagers of manufacturing) and Villamaino said thatSullivan was not very well liked in the shop. Wood thenasked, three times, about John Dryjowicz and Villa-maino said that Dryjowicz was just trying to do his job.Wood then asked Villamaino what he could do tochange his mind. Villamaino answered that he did notthink there was anything, that the campaign was goingand he, Villamaino, could not stop it. Wood said that hecould vote no, but Villamaino said he could not do that.Finally, Wood asked how Villamaino felt about an in-shop grievance committee and the latter replied that itwas too late for that now.9 Here again I rely on Vdllamaino's credible and undenied testimony,which is in some respects corroborated by the testimony of Frew, JeanAntonovich, and Robert McLean with respect to Wood's activitiesduring this period.'O Shortly after this, McLaughlin was discharged, but no reason forthat action was brought out in this record. and there is no way I canconnect that discharge with this conversation.507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile Villamaino hesitated before naming the namesof unpopular supervisors, there is no other indicationthat he was otherwise intimidated by Wood's questions.However, the test in cases of this type is not the subjec-tive effect on the employee questioned, but the inherentrestraint and coercion caused by questioning, in the workplace, by the highest company official at the plant, withno assurances against reprisal. Even Villamaino, who theevidence shows was not overawed by supervisors orcompany officials, hesitated when asked to name namesof supervisors he considered responsible for the employ-ee movement toward organization.I further find that by questioning Villamaino about thefaults of supervisors, and pressing that questioning by theremark that he could not do his job unless he knew whatwas going on in the shop, Wood was soliciting Villa-maino to present grievances, and impliedly telling himthat those grievances would be remedied. This theme,that the Company would take care of the employees,runs through the whole campaign.This incident, even if it were isolated, would in myview constitute a violation of Section 8(a)(1) of the Act,but a review of all the evidence shows that in this periodfrom May 29 until June 4 there were a number of similarincidents involving Wood and other supervisors andshowing a pattern of conduct designed to discover theidentity of union supporters, to estimate the strength ofthe movement, and to give employees the impressionthat their activities were known to management. I appre-ciate the fact that management in situations like this,when through informants or rumor the fact of organiza-tional activity may be tantalizingly revealed, is driven toseek specifics on the identity of the leaders, theirstrength and numbers, and the reasons for their disaffec-tion. The rules are clear, however, that the search for in-formation must be careful and circumspect, and certainlythe rules do not permit wholesale interrogation, solicita-tion of grievances, and the giving of the impression ofsurveillance which I have and will find in this case. Thefacts here, particularly the similarity between the typesof questions asked by different supervisors to differentemployees at different times during this short period oftime between May 29 and June 4, lead me to infer andfind that the questioning, and the impression of surveil-lance imparted, were the result of a calculated and wil-full management decision not only to gain information onunion adherents, but to solicit employees to reveal thecauses of their discontent, and to plant the impression ofsuperior knowledge on the activities and identity ofthose who would disturb its union-free tranquility. 1For these reasons I find that Wood's interrogation ofVillamaino violated Section 8(a)(1) of the Act in that itinvolved both unlawful irterrogation as to Villamaino'sunion activities and the solicitation of grievances.II I draw adverse inference from the failure of Wood to testify. Itwould be unlikely that the vice president and general manager of ZeroWest would testify adversely to the interests of the Company. The infer-ence is drawn on the basis of positive evidence as I have and will pointout in this Decision.On May 29 Wood approached employee Jean Antono-vich'2 where she worked as a trim saw operator in thesheet metal department. The evidence in this case showsthat Antonovich was one of the principal union adher-ents, along with Villamaino and Frew. Wood told An-tonovich that he had heard she was involved in organiz-ing a union. She admitted that she was. He asked thereason why, and she replied that she felt she was on asinking ship at Zero, and that she could get another job,stay at Zero and go deeper, or die. Wood did not pref-ace his questions by saying that he did not want tothreaten her and that she was free to do what shepleased.While this conversation was not fully developed eitherin direct examination or cross-examination, I find that bytelling Antonovich that he heard she was involved withorganizing a union Wood willfully gave her the impres-sion that Respondent knew about that activity in viola-tion of Section 8(a)(l) of the Act. He further violatedSection 8(a)(1) by his next question, which was why shewas involved. I cannot find that he actually solicitedgrievances because of the lack of evidence beyond herresponse to his question.On the morning of May 30 at 8:10 a.m. Wood came upto the place where Frew was working and asked him ifthere had been any union activity there on that day,whether he had seen any union cards, and if he hadsigned a card. Frew responded negatively to all threequestions.Frew was a credible witness, judging from his demea-nor on both direct examination and cross-examination,and his testimony on this incident was undenied. Therewas no evidence that Wood prefaced his questions withany suggestion that Frew did not have to answer hisquestions or that he would be free from retaliation if heanswered them. I find this interrogation also to violateSection 8(aX)(1) of the Act.On June 4 at or about 9:10 a.m., Wood approachedRobert McLean, a traffic controller. Wood, who hadnever before engaged McLean in conversation otherthan to nod, or say hello, in passing, asked if he couldhave a word with McLean and the two of them walkedout onto a platform. Wood then said that he knewMcLean was a union organizer and that he thought atthat time it would be detrimental to have a union atZero. McLean replied that he did not know whereWood got the idea that McLean was an organizer. Hewent on to say that he was a family man and did notwant to take unnecessary risks, but that he had gone to acouple of union meetings. He said that he had gripes aseverybody did and he wanted to hear what the Unionhad to say.'3Wood then asked McLean what his gripeswere. McLean told him he objected to paying so muchfor insurance and to the difference in vacation benefitsbetween office and shop employees. Wood then repeated" Antonovich impressed me as a candid and credible witness. None ofher testimony was denied.'t Beyond this statement, and the fact that McLean had signed an au-thorization card for the Union, the record does not reveal whetherMcLean had done any organizing for the Union, or whether Wood'scharacterization of him as an organizer was accurate.508 ZERO CORPORATIONthat it was detrimental (to have a union at Zero) at thattime, and pointed out to McLean that big companiesdealing with Respondent were happy to learn that it wasnonunion. Wood concluded by patting McLean on theback, saying that he did not know where he got the ideaMcLean was an organizer, and concluding that he hopedMcLean would not sign a card.In this incident I again find Respondent attempting tocoerce employees by giving them the impression thattheir activities were under its surveillance. This inter-change between Wood and McLean was not that of twofamiliar aquaintances commenting casually on the eventsof the day. Wood sought out McLean, whom he hadnever spoken to individually, and accused him of partici-pating in organizing. Wood's letter to employees, datedthat same day, June 4, emphasized Respondent's opposi-tion to the Union. Whether McLean had or had notacted as an organizer he had attended meetings and hehad signed an authorization card before this incident."'Thus, McLean would be left with the justified impres-sion that Respondent was aware of this activity; howev-er, Wood may have been mistaken about the level of thatactivity. I find this part of the conversation to be a viola-tion of Section 8(a)(l) of the Act.In regard to solicitation of grievances it would notappear from the evidence that there was any promise, ex-press or implied, to remedy these grievances. In addition,I cannot find a violation of the law in Wood's assertionthat it would be "detrimental" to have a union at Zero.There is no indication as to whose detriment this wouldbe, and no prediction of loss of jobs or benefits to em-ployees if the Union came in.The evidence is simply not sufficient to allow me tomake a finding that Respondent violated the law by so-liciting grievances, or stating that the Union would bedetrimental.As previously noted, the Union filed the petition inCase I-RC-16391 on May 30. On June 19, the partiesmet and worked out a stipulation as to the date, place,and time of the election, together with other details ofthe election. On June 20, Wood addressed a letter to em-ployees outlining some of these provisions. He then wenton to point out the importance of the upcoming unionelection to Zero East employees, and expressed thedesire that employees have the opportunity to hear fullyfrom both sides on the issues, and to make their decisionbased on the facts. He then continued as follows:Under our American democratic system you havethe right and opportunity to decide whether to be-lieve wild, unenforceable union promises of futurebenefits or to rely on Zero's record of fair treatmentand accomplishments for its employees both atZero-East and other Zero locations.No doubt a number of you are aware Zero-Westemployees soundly rejected an organizing attemptby the Machinists Union on June 7, 1979. Althoughthe vote tally was 283 for Zero to 212 for the"4 The Board's Regional Office time and date stamp on the reverseside of McLean's authorization card shows that it was received at the Re-gional Office on June I.union, the union challenged 62 votes which werenot opened because of Zero's overwhelming victo-ry. If you add the challenged votes to Zero's total,Zero-West employees defeated the union by morethan 130 votesl Even more important than the elec-tion victory itself is what Zero management did im-mediately after the election was over. Zero-Westmade changes in the health insurance plan, certainjob classification and pay ranges and other problemareas brought to light in the pre-election period, allin less than five days after the union was defeated.This proves Zero listens.In order properly to evaluate this letter in the light ofprinciples laid down by the Board and the courts it isnecessary, first, to examine in broad, general terms theentire course of the campaign. On the union side, it isevident from the testimony of Chet Barker that theUnion considered the matter important enough to assignat least two International representatives and to installthem in a local motel where a number of meetings wereheld with employees throughout the campaign, undoubt-edly requiring expenditures for space and refreshments.Numbers of leaflets and flyers advertising the Union'sposition were prepared, printed, and distributed, andquantities of buttons, T-shirts, and even balloons werepurchased and handed out to employees.Although the plant is located in a small town in a ruralarea, the employees, if the majority of the witnesses inthis case are representative of the work force as a whole,and there is no reason to doubt this, seemed to me to bemature, thoughtful individuals who were interested inthe best method to improve their condition.Perhaps for this reason the campaign, viewing boththe union and company activities throughout, was con-ducted on a higher plane than is, unfortunately, common.This is not to say that the parties were not deadly seri-ous, or that flareups did not occur, as in the contretempsbetween Supervisor Allen Curtis and employee WilliamReynolds, or the brief flash of temper directed at RonHess by Villamaino at the hearing. The former incidentdid not occur until after the election, and the latter mayhave been due to the strain Villamaino felt after his ses-sion on the witness stand. ' 5But beyond these isolated in-cidents which occurred after the campaign was over,there were only a few incidents of a more coercive andtough approach by some lower level supervisors, hintingat "bargaining from scratch" or plant closing, which willbe discussed below. In the main, judging from the allega-tions in the complaint, and the evidence concerningthose allegations, the bulk of the alleged coercive activi-ty happened between May 25 and about June 7.I have already found an unlawful pattern of interroga-tion, solicitation of grievances, and the impression of sur-veillance. After the first part of June there was verylittle further interrogation of employees. Apparently, asPat Hayes testified, it was easy to tell who was for theUnion by the buttons they wore. There were a coupleit I do not read into this incident a reflection on Villamaino as urgedupon me by Respondent's brief. One man's paranoia is another's militan-cy.509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmore instances of supervisors giving the impression ofsurveillance, and only a few more occasions when griev-ances were solicited. With the distribution of the June 20letters it seems to me, the emphasis of the campaign bythe Company became directed to pointing out, again andagain, the events which had happened at Zero West. An-other Union had tried to organize out there. The courseof that campaign revealed that there were "problems" inthe areas of wages, job classifications, pay ranges, andother areas. The union in California lost the election,and, in less than 5 days, Zero made changes to remedythe problems. This, according to the June 20 letter,proved that "Zero listens."It seems to me that the message conveyed by thisletter would be clear to any reasonably intelligent con-cerned employee, as I have found these employees to be.That message was, in effect, do not listen to the Union's"wild, unenforceable promises." Rather, "rely on Zero'srecord of fair treatment and accomplishments for its em-ployees both at Zero-East," and. significantly, "otherZero locations." In case employees had some doubtabout what that "treatment" and "accomplishments"were, the letter went on to give a concrete example, re-cently implemented at Zero West where the employeeshad rejected a union and were immediately thereafter re-warded with benefits, unspecified in the June 20 letter asto amount, reflecting "problem areas brought to light inthe pre-election period." 6This can only have one meaning, that if the employeesreject the Union they will receive benefits. This is only athinly veiled promise, but I find it to be a promise none-theless and I find the letter of June 20 to contain a viola-tion of Section 8(a)(1).While not arguing directly in its brief to the June 20letter, Respondent maintains that the various specific ref-erences in the record to the gains received by Zero Westemployees were expressions of free speech protected bySection 8(c) of the Act. Certainly under this provisionthe Respondent is entitled to be "uninhibited, robust andwide open," even "vehement, caustic and unpleasantlysharp." Linn v. United Plant Guard Workers, 383 U.S. 53,62 (1966). Predictions as to possibilities, or even probabil-ities, may be made within the protection of Section 8(c)and unless those predictions constitute a threat of reprisalor promise of benefit they will not be interdicted by theprovisions of Section 8(a)(1). N.LR.B. v. TR WSemicon-ductors, Inc., 383 F.2d 753 (9th Cir. 1967). The Board, inmaking a determination that the provisions of Section8(a)(1) do cut across the employer's exercise of freespeech must specifically find the threat or promise whichunderlies its application of Section 8(a)(1) to the fact situ-ation before it. N.LR.B. v. TRW Semiconductors Inc.,supra; Southwire Co. v. N.L.R.B., 383 F.2d 235 (5th Cir.1967).In this case I have found that the June 20 letter con-tained an implied promise of benefit. Looking at theletter as fleshed out by the rest of the record it is clearthat what Respondent was promising was a 50-cent"' The lack of specificity on the benefits was remedied later in detailby Respondent.raise, 7a reduction in insurance premiums paid by em-ployees from $8 per month to $2.60 per month, and,later, an additional $50 per month "fuel adjustment,"which would amount to 30 cents per hour. This was nota mere comparison between wage rates and benefits atone of Respondent's plants to another. If it had been justthat, then Walgreen Co. d/b/a Globe Shopping City, 203NLRB 177 (1973), might have been more to the point.Here, however, Respondent took pains to inform theZero East employees that it was not until after the defeatof the union at Zero West that it granted the benefits.This point was emphasized over and over again, on aposter which was put up in the plant, during July, show-ing an ecstatic cartoon figure saying "I'm from ZeroWest and we got wage increases and improved benefitswithout a strike-by voting no!" and, after the arrival atthe Zero East plant on July 25 of one Jack Frickel, de-scribed as a foreman from Zero West who was sent eastto provide technical assistance and to help explain the in-tricacies of Respondent's pension plan, and his constantemphasis on the benefits enjoyed by Zero West employ-ees after they had rejected the union.3. Pat HayesAs I have noted, Hayes was one of Respondent's twomanagers of manufacturing. As such he filled a positionbetween the line supervisors like Curtis, Lesniak, andDryjowicz and General Managers Wood, and, later,Hess.On May 30, according to the credible and undeniedtestimony of employee Lillie Belle Corbin, Hayes cameup to her while she was working as a punch press opera-tor, and said that he was surprised that she was partici-pating in the Union. Then, referring apparently to someproblem Corbin had had, Hayes said he thought theproblem had been solved, and then told Corbin that ifshe had any problems to come in to his office, that hisdoor was open at any time.I find Hayes' first remark to be another manifestationof what I have found to be a pattern early in the unioncampaign of willfully implanting in the minds of employ-ees the impression that their activities were under sur-veillance, and I find this remark to Corbin, that Hayeswas surprised at her union involvement, to be an addi-tional violation of Section 8(aX)(l).There were no more allegations in the complaint con-cerning Hayes in the period from May 30 until the inci-dents which I have already described involving Villa-maino, Frew, and the distribution of union literature onAugust 1. After that date, however, the complaint con-tains a number of allegations that Hayes' words and ac-tions, attributable to Respondent, violated the law.During the first week of August Hayes had a conver-sation with Villamaino at the latter's welding station. Ac-cording to Villamaino, Hayes asked him if he had heardwhat "California had gotten." Hayes went on to detail17 Whether this was merely in the "hiring rate" as stated by Hes orwhether it was n across-the-board increase as understood by employeesis really immaterial. Any increase in the basic rate would, under any logi-cal wage and salary program, trigger increase throughout the wage scaleto maintain wage differentials for more skilled or senior employees.510 ZERO CORPORATIONthe 50-cent across-the-board increase and the reductionin insurance premiums, adding that he thought that was a"hell of an increase." Hayes admitted that this conversa-tion took place. but, in his version, Villamaino initiatedthe talk about the Zero West situation. When Hayes re-plied that he did not know what employees had receivedthere, Villamaino then proceeded to tell him. As I havenoted, I found Villamaino to be a reliable witness. I didnot find Hayes to be so reliable. In this instance, for ex-ample, he professed ignorance of the benefits awarded byRespondent to Zero West employees. I find this less thancredible in view of the fact that Wood had on June 20informed all employees, in general terms, about thosebenefits and Hayes testified as to weekly managementmeetings during the union campaign at which I find ithighly unlikely that the Zero West developments werenot discussed. Either Hayes was not telling the truth toVillamaino in this meeting, or he was not telling thetruth at the hearing. In either case I do not credit his tes-timony on this matter, and I find that the conversationoccurred as related by Villamaino. As such I find thatthis conversation clearly fits the pattern which I havefound was established by Respondent to show the em-ployees that their rejection of the Union would be swift-ly and substantially rewarded. I find that this conversa-tion constituted a violation of Section 8(a)(l) of the Act.A little later in the month of August, Hayes and Villa-maino had another conversation, this time in Hayes'office in the plant. Hayes told Villamaino that the IUEhad a history of strikes higher than any other union, andthat everything the employees had came from the Com-pany. He then asked Villamaino why he did not justdrop the union campaign and walk away from it. Villa-maino then asked Hayes if he did drop the union cam-paign what would happen to him. Hayes replied that heshould not worry about his job and that he, Hayes,would go to bat for him if his job was in jeopardy.This latter exchange is alleged in the complaint to con-stitute a violation of Section 8(a)(1). Hayes' statement,however, besides appearing to be something of a non se-quitur to Villarnaino's question, does not appear to me tocontain a promise of benefit or a threat of reprisal. Hayesdid not say that Villamaino's job would be in jeopardy,whether or not he continued his union activity, and hedid not condition his support of Villamaino on his ceas-ing such activity. Thus I find the evidence insufficient tosupport the allegation in the complaint.On August 13, employee Yves Constant testified thathe was passing by Ilayes' office when Hayes said to him,"What kind of a guy are you? You are looking for moremoney and I see your name on the union paper." Con-stant's name, along with 65 others, was printed on leaf-lets urging employees to vote for the Union and identify-ing those whose names appeared as members of theUnion's organizing committee. The evidence shows thatleaflets were passed out during the first 2 weeks ofAugust.18 Villamaino also testified that Hayes had asked him to drop the cam-paign several times but no charges or complaint allegationa make an imaeof these. Villamaino continued to campaign, and there is no indicationthat his job was threatened.Hayes admitted that he had an encounter with Con-stant at the time and place mentioned, but he said that hestopped and criticized Constant because the latter wascirculating rumors, which Hayes felt were untrue, brand-ing Hayes as a racist. In this instance I credit Hayes overConstant. Constant's answers as described by Hayes arevery like Constant's answers to questions asked him atthe instant hearing. I will find that the answers Constantgave at the hearing were largely untrue, and, for the rea-sons given there, I find his testimony on his meeting withHayes to be untrue and I find no violation of law in thatmeeting.About August 7, employee Robert Gauthier testifiedthat he had a conversation with Hayes in the grindingarea of the plant. Gauthier was wearing a number ofIUE buttons on his shirt and, according to his testimony,Hayes asked him why he was wearing the buttons be-cause the Union could do nothing for him. Gauthierstated that he removed the IUE buttons. AlthoughHayes had not told him to take off the buttons Gauthiertestified that he did not want to start a "big commotion"and that he felt more at ease. A little later Hayes cameup to Gauthier and laid an "I'm for Zero" button on atable and asked if Gauthier would wear that. Gauthierdid not say whether he picked up the button or put it onhis shirt.Again, Hayes testified to a somewhat different versionof this conversation. According to Hayes, Gauthier was"loaded down" with union buttons. Hayes asked Gauth-ier how he thought he was going to stand up throughthe night (Gauthier worked the second shift) with "allthat load" on him, adding that it seemed he would wearanything. Gauthier answered that he would even wearZero buttons. Hayes had one on his shirt, took it off, andgave it to Gauthier.With regard to this incident I do not believe it is nec-essary to weigh the relative credibility of Gauthier andHayes. Gauthier was a group leader at the time and histestimony shows that he was later promoted to leadmanwith a 5-percent increase in pay. Further, I think Gauth-ier was something of an eccentric. He admitted at onepoint that he was wearing at least 50 union buttons. RonHess, in a later conversation with Gauthier, estimatedthat he was wearing about 200. Thus, in these circum-stances I cannot find a violation of law in Hayes' re-marking on the number of union buttons, or in his prof-fering a Zero button to go along with them.About August 17 an employee named Dan Dennis, Jr.,testified that he came into work and was told by anotheremployee that Hayes had asked the second employee ifDennis had been to a union meeting on the previousnight. Dennis confronted Hayes and after some discus-sion the latter admitted that he had asked the other em-ployee whether Dennis had attended a union meeting thenight before. Hayes added that he had asked "for person-al reasons" and would give no further explanation. In hisown testimony Hayes admitted asking about Dennis'union activity, but stated that he was concerned aboutDennis' attendance. I was not impressed with Hayes' ex-planation. Other incidents in this case show that whileHayes did care about attendance the Company's, and511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHayes', approach to problems with attendance were han-dled personally and directly with the individual in-volved. I thus reject Hayes' attempted explanation andfind no logical business reason why Hayes would wantto know about Dennis' attendance at union meetings.Thus, although this interrogation does not fit into thepattern which I noted occurred in May anti earlyJune,19I find it to be a further violation of Section8(aX1).Employee James Dupont testified that on August 22he had a conversation with Hayes in which Hayes askedhim what he expected to get out of the Union. They dis-cussed this and then Hayes told Dupont that he had beenat the "Vote No" meeting on the previous Friday andthat he had been critical of the Company. Dupont ad-mitted that he had, and outlined what he had said. Hayesreplied that Dupont did not know what he was talkingabout.I do not see any violation of the law in this conversa-tion. Hayes and Dupont obviously differed in their viewson the Union. Their discussion as related by Dupont wasfrank and open and free from coercion. Those qualitiescontinued into the reference to the "Vote No" meeting,which Hayes as well as Dupont had attended, andHayes' remark that Dupont did not know what he wastalking about I view as protected free speech in the ab-sence of any coercive intent or effect.Also on August 22 employee Allen Waite testified thathe had a conversation with Hayes and Dryjowicz duringwhich Hayes asked Waite if he knew that adherence tothe Union was against Waite's religion. As noted aboveWaite is a Mormon. Waite said it was not and Hayes saidBill Wood, who, as we have seen, is also a Mormon, hadtold him.It does not appear to me that Hayes' question consti-tutes a violation of law. Whether or not the question wasprompted by something Bill Wood had said to Hayes,there is no interrogation as to union activities in thequestion, and no express or implied threat or promise. Icannot find that this incident involved any restraint orcoercion, even though I will find below that another partof the same conversation did constitute a violation of thelaw. There does not appear to me to be sufficient con-nection between that part of the conversation betweenHayes, Dryjowicz, and Waite on this matter to convertHayes' question about the strictures of the MormonChurch into a violation of Section 8(a)(1) of the Act.4. Anthony GregorioGregorio, named in the complaint as "Gregoria" andidentified only as a "supervisor," did not appear or tes-tify at this hearing.Jean Antonovich testified, credibly, that she had aconversation with Gregorio shortly after she had talkedto Bill Wood, as outlined above, around May 30. Gre-gorio asked her the same questions that Wood had asked,that he had heard she was involved in trying to organizea union, and the reasons for it. She gave the same replies" I have noted that by this time in the campaign the loyalties of em-ployees were pretty well known by the buttons they wore. Dennis mayhave worn no button, or been considered by the Company to be a wa-verer. Whatever the motive, the interrogation was coercive and improp-cr.that she had given to Wood. Gregorio then went on tomention that the Company had spent $60,000 on heatingcosts during the year, and he asked her, if she were incharge of Zero East and had problems that Zero Eastwas having with the Union at that time, would she stayor go west or south.20Antonovich said that she knewwhat he wanted her to say, and continued that, as presi-dent of the Company with heating costs cheaper andwith the union involvement, she would move. Gregoriodid not reply to this, but did tell her that if it was withinhis power he would give her a special review,21butsince the employees were involved with the Union hecould do nothing about it.The initial interrogation and impression of surveillancefits into the pattern I have found to have existed at theend of May and first part of June. I find that Respondenthas violated Section 8(a)(1) by interrogating Antonovichand by giving her the impression that her union activitieswere under surveillance.The portion of the conversation dealing with heatingcosts I also find to be a violation of Section 8(a)(l). An-tonovich is a bright and alert person. Gregorio's com-ments about $60,000 in heating costs and union involve-ment were obviously designed to imply that the plantmight move. She knew what he was trying to do andgave him the answer she knew he wanted. Beyond this,Zero does have plants in the west and the south whereheating costs are not an economic factor, and certainlyAntonovich would be presumed to be aware of plantclosings and relocations from her part of the country.Thus Gregorio's question cannot be considered rhetori-cal, or idle, but, I find was intended to instill in Antono-vich a very real fear that the plant would close if theUnion added further economic problems to Respondent.Finally, Gregorio's mention of a special review carriedwith it the real promise of financial benefit to Antono-vich if the employees were not involved with the Union.I find this, too, to be a violation of Section 8(a)(l).5. John SullivanSullivan, like Hayes, was a manager of manufacturing.Unlike Hayes, Sullivan did not testify.Dennis Morin22testified that on May 30 he overhearda conversation between Sullivan, a supervisor namedLeBeau, and an employee named Peet. In the part of theconversation which Morin heard, Sullivan asked Peet ifhe had seen or heard anything about the Union going on.Sullivan also asked Peet if he had seen any union cards20 Respondent also has a plant in Clearwater, Florida, which is knownas Zero South.21 A special review is an extraordinary exception to Respondent'susual employee review procedures. The granting of a special reviewwould likely result in a pay increase, and would be given as a reward foroutstanding performance.22 Morin was a rank-and-file employee who was involved in several ofthe incidents in this case. On June 25 he was made a supervisor and assuch he remained at the time of the hearing Morin was called as a wit-ness for the General Counsel and was obviously unhappy to be cast inthat role. Despite that I found him to be generally a credible, if not par-ticularly open or cooperative, witness.512 ZERO CORPORATIONgoing around. Peet replied that the only person he knewof who had cards was Morin.23This is a clear instance of unlawful interrogation con-sistent with what I have found to be an early pattern ofsuch actions during the union campaign, and I find thatit violates Section 8(a)(l) of the Act.At or about the same time, May 30 or 31, Sullivancame up to Greg Frew and said that he had heard "somevery disturbing news"-that Frew was for the Union.Frew said he was curious about it. Sullivan then asked ifFrew had been to any union meetings, and Frew deniedthat he had. Sullivan then said he found it hard to be-lieve that Frew and "Gary" (Villamaino) were not invit-ed to any meetings.This is another instance of the late-May, early-Junepattern with Sullivan attempting to give Frew the im-pression that his union activities were under surveillance,and constitutes a violation of Section 8(a)(1) of the Act.On June 7, Sullivan approached Villamaino at hiswelding station and began a conversation by asking howthings were doing. Villamaino replied that they were justfair. Sullivan asked what he meant by that and what wasthe problem. Villamaino proceeded to tell him, pointingout problems with rework of night-shift products, equalpay for women, and people being paid less than new em-ployees they were breaking in. During this recitation,Sullivan took a sheet of paper from Villamaino, andwrote down the items Villamaino was telling him. AfterVillamaino had finished, Sullivan said he was going togive the paper to Bill Wood and see if they could becorrected. Sullivan said he would get back to Villamainobut there is no evidence that he ever did or that thematter was ever brought up again.This incident I find to be another example of the un-lawful solicitation of grievances undertaken by Respond-ent's agents in the early part of the campaign perhaps toavert the unionization of the employees. Whatever themotive, it is clear that such conduct tends to interferewith the employees' free choice of a bargaining repre-sentative, and with their rights under Section 7 of theAct and is a further violation of Section 8(a)(1).6. Allen CurtisCurtis is a former rank-and-file employee who was ap-pointed to the midlevel supervisory position of produc-tion manager a short time before the facts in these casesdeveloped. He did not appear or testify at this hearing.Lillie Belle Corbin testified to a conversation she hadwith Curtis on June 7. In this conversation Curtis re-marked that he had passed by the Masonic Temple24lastnight and had seen her car there. He said he thought herproblem was over, and if she had any problems to comearound and talk to him. Corbin admitted that her car wasparked there and told Curtis that anytime a union meet-ing was held there her car would be parked there. Curtissaid there were a lot more cars there but hers was theonly one he recognized.*I Morin was reluctant to testify about this last, but his affidavit givenin the course of the investigation of these cases gave the substance ofPeet's reply. I credit that affidavit for that fact.a" The Masonic Temple is in Palmer, Massachusetts, and was used forunion meetings during the campaign.This incident occurred in the same time period whereI have found unlawful impressions of surveillance. Here,however, there is no evidence that Curtis' observation ofCorbin's car was anything but a coincidence. In addition,he did not mention the Union, although the reference toher "problem" may have been an indication that heknew she was at a union meeting. However, the evi-dence is not clear enough for me to draw that inferenceand I do not find a violation here.Another incident involving Corbin and Curtis hap-pened on June 20. Corbin had attended a meeting theday before in attorney Ostrowsky's office, at which theparties had agreed on the terms of a Stipulation for Cer-tification Upon Consent Election. The next day Curtisasked Corbin how the meeting went. She replied that itwent well, and he said that if the Union got in the Com-pany would move. She answered that she did not thinkthe Company could afford to do this, and he said that heknew how the Company wotked, and if the Union got inthey would be looking for a job within a year.On the basis of Corbin's credible and undenied testi-mony I find this statement, a threat to close the plant ifthe Union came in, to be a violation of Section 8(a)(1) ofthe Act. There is evidence that Corbin told other em-ployees about her conversations with Curtis, so that thethreat was disseminated to others.There is nothing in the evidence to show that this typeof threat was a major part of Respondent's campaign,and I have found that the campaign was conducted on arelatively civilized plane, but there were a few excep-tions, and, in the light of Respondent's expressed opposi-tion to the Union and the patterns of unlawful conduct Ihave found, I cannot view these exceptions as isolated orharmless.A second incident of this type occurred on June 12when Curtis and employee Walter Pietryka were en-gaged in conversation. Pietryka testified, credibly, thathe did not remember how it came up, but in that conver-sation Curtis told him that if the Union came in Zeromore than likely would move south. Curtis also men-tioned the high cost of fuel to operate the Bliss Streetplant. This conversation was corroborated by RobertMcLean, another employee, who was present. I find this,too, to be a threat to close the plant, and a violation ofSection 8(a)(1) of the Act.Sometime around the end of July or the beginning ofAugust, Curtis had a conversation with William Rey-nolds, an electroplater with 12 years' experience. Rey-nolds was in Curtis' office with three other employees onan unrelated matter and, after that matter was taken careof, Curtis asked Reynolds to remain. Curtis opened theirconversation by saying that he knew Reynolds was forthe Union but he had a job to do and was going to try toenlighten him.The General Counsel alleges that the statement thatCurtis knew Reynolds was for the Union violated thelaw. I cannot find this to be so. This incident is separatedin time from the early efforts by management to identifyunion supporters and I do not find this to be a part ofthat. In any event Reynolds testified that he was wearinga union button when he walked into Curtis' office.513 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe conversation continued with Curtis pulling a sheetof paper out of his pocket and telling Reynolds he wasgoing to explain the Company's new pension plan. Rey-nolds, whom I found to be self-assured, opinionated, andblunt, told Curtis that he had studied the plan thorough-ly and it "stunk." Curtis then mentioned the accident andhealth plan and Reynolds assured him that "stunk" too.Curtis brought up the trouble the Company was havingin attracting skilled help. Reynolds' answer to that wasto bring in a union and "help would be beating down thedoors trying to get in here." Finally, Curtis told Rey-nolds that if the Union got in they would be "bargainingfrom scratch," and all benefits would be gone. Reynoldsdisagreed, and the discussion ended.Viewing this statement in the context in which it wasmade really makes little difference. It is true in this casethat Reynolds and Curtis had been friends for 8 to 10years; that Reynolds frequently talked with him in hisoffice; and the two of them were involved in an uninhib-ited and free-wheeling conversation. However, even inthese circumstances a bold threat of this type constitutesa violation of law, and I find it to be a violation ofSection 8(aX1). Nutrena Mills, Division of Cargill, Incor-porated, 172 NLRB 183 (1968).On the day after the election, August 24, Curtis cameup to Reynolds' work station. I have already consideredCurtis' action in tearing a union sticker off the catwalk.Curtis then began a conversation with Reynolds byasking why the Union had decided not to allow the voteto be certified and what they expected to gain by it. Thiswas evidently prompted by the action taken by a groupof 50 or so employees who had gathered at a local motelafter the election and voted to file objections to the elec-tion. There is evidence that Reynolds participated in thismeeting and that his impassioned speech was a significantfactor in that decision.The conversation continued for 5 or 10 minutes atReynolds' work station. Curtis again asked what the em-ployees thought they could gain by their action. Headded that, by putting in the objections, they were hold-ing up any progress the Company may have plannedfrom the time the union campaign started. Reynolds re-plied that the way Curtis was talking it would appearthat Reynolds was one of the leaders. Reynolds deniedthat he was a leader, and stated that he did not becomeinvolved until almost 2 months after it started. Curtissaid that this was not the way he had heard it, and wenton to mention the speech Reynolds had made the nightbefore which, according to Curtis, caused the objectionsto be filed.The General Counsel urges that I find in this conver-sation two violations of law, the first on account of animpression of surveillance because Curtis told Reynoldshe knew the latter had made a critical speech at the pre-vious night's union meeting, and the second in thatCurtis threatened Respondent's employees with loss ofbenefits because they had filed objections to the election.With regard to the first allegation, it was apparent,from Reynolds' own testimony, that he was perceived byother employees as well as by management as the personprimarily responsible for the filing of the objections.Whether this was objectively true is open to question,but the perception was there.25There were, accordingto Reynolds, at least 50 people at the union meeting onAugust 23, after the election, and it is apparent that theoutcome of the election, and any post-election develop-ments, were matters of intense interest to employees andmanagement alike. Thus I infer and find that the happen-ings of August 23, including Reynolds' participating,would have become matters of general knowledge in theshop early on the 24th. I do not find this state of thingsanalogous to the situation early in the election campaignwhere, as I have found, the Company made a wilfull andcalculated effort to impress upon employees the idea thattheir actions and their loyalties were under company sur-veillance. By the end of August everyone's union sympa-thies were generally known. Certainly Curtis could haveno doubt of Reynolds' position in the Union.In these circumstances I do not find a violation of lawin Curtis' identification of Reynolds as the Demosthenesof the Seven Gables Motel.The second allegation arising out of this conversationis more subtle and involves an analysis of Respondent'smotives before and after the election. As I have found,Respondent's campaign against the Union centered, fromand after June 20, on the facts that a union attempt toorganize Zero West had failed on June 7, and that, im-mediately thereafter Zero West employees were reward-ed with increases in wages and other benefits. Thistheme as has been seen, and will be seen, in this Decisionran through the whole campaign. It is evident, and Ifind, that Respondent fully intended to redeem its prom-ise when the election campaign at Zero East ended withthe defeat of the Union. Indeed, to retain any credibilitywith its employees, Respondent would have been re-quired to give at least the same benefits which weregiven at Zero West. Thus, it is not surprising that Re-spondent's officials were disappointed when objectionswere filed by the Union. This is manifest from the testi-mony of Reynolds on Curtis' reaction, and by Curtis'later remarks to employee Joseph Fraschini, andDryjowicz' and Hess' statements to Villamaino. Thisfrustration was sometimes bitter, as in Curtis' remarks toFraschini, or accusatory, as in Dryjowicz' statement toVillamaino, but I cannot find in Curtis' statement toReynolds on August 24 a threat to withhold benefits ifReynolds or the Union did not withdraw the objections,or a promise of benefits if he or it did. Respondent's atti-tude is best summed up by Hess' remarks to Villamaino.At a meeting on August 27 Villamaino reported thatHess asked him what he thought he could accomplish byfiling objections, then, after some discussion, concludedby saying that he "was surprised that Zero East had nojob descriptions or classifications and that he wanted todo these things and if the election had objections pend-ing then the only thing that Zero could do would be todo what they did normally like a nine-month review2625 Villamaino, who was the principal in-shop union organizer, toldRon Hess on August 27 that it had been agreed between the Union andthe employees that the matter of the election would be pursued "to thevery end."is This reference is to periodic employee performance reviews.514 ZERO CORPORATIONand nothing more." This statement appears to me to bein accordance with the law applicable to this type of sit-uation. KDEN Broadcasting Company, 225 NLRB 25(1976).For these reasons I do not find a violation of Section8(a)(l) in Curtis' statements to Reynolds concerning theobjections.For the same reasons I find no violation in Curtis' re-marks to Joseph Fraschini on August 27 to the effectthat Hess had a lot of good ideas and plans for the Com-pany, and that "you guys are really screwing things up-like $50 per month."7. John Dryjowicz27Dryjowicz was a production manager in Department1300 during the period material to the facts in thesecases.Daniel Dennis, Jr., testified that in mid-June he over-heard part of a conversation between Dryjowicz and anemployee named Dudek in which Dryjowicz told Dudekthat if the Union was voted in all the employees wouldlose their benefits. Dryjowicz was called as a witness anddenied that this conversation took place. As I notedabove, I found Dennis to be a credible witness and I findthis remark by Dryjowicz to constitute a violation ofSection 8(a)(l) of the Act.28On June 2129 Villamaino testified that he spoke toDryjowicz, telling him that some people were under theimpression that if the Union was voted in and certifiedthey would start from scratch at the table. Dryjowiczsaid he thought that was so but he did not think Zerowould do that. Villamaino asked if Dryjowicz wouldcheck it for him. Later that day Dryjowicz told Villa-maino that he had checked with someone in managementand that person had said that they thought you had tostart from scratch. Dryjowicz suggested that Villamainocheck with the Labor Board, but Villamaino asked in-stead to see Mr. Hess.Dryjowicz set up a meeting and Villamaino, GregFrew, and Yvonne McClusky met with Hess in hisoffice. Hess informed them that they did not lose bene-fits, but did point out that if there was a strike theycould lose everything including their paychecks, andthey would not have any benefits.These facts certainly do not warrant a finding thatDryjowicz told employees they would start from scratchif the Union came in. At most he may have attempted toleave Villamaino with that impression, but his suggestionthat Villamaino call the Labor Board would indicate that27 Dryjowicz' name is misspelled in a number of different ways in therecord, but there is no question who is being referred to.2a The allegation of the complaint covering this incident appears to beSec. 8(aXl). The dates are off, but I will allow the General Counsel'smotion to conform the pleadings to the proof. The matter was, in anyevent, fully litigated.a9 It is evident that Villamaino was in error about this date. Hess didnot report to Zero East until July 2, and he testified that this meetingtook place on July 17. 1 find that Hess is correct on the date, but there isno dispute on the substance of the meeting. I consider this to indicatesome lack in Villamaino's memory, but I do not consider this sufficient todisregard the substance of his testimony. He impressed me as an alert,candid, and truthful witness and some impairment in memory does notrender him any less credible.Dryjowicz was not really attempting to mislead the em-ployees. I find no violation in this incident.Dryjowicz became involved in several incidents withRobert Gauthier. As previously noted, Gauthier was agroup leader who showed his support of the Union bywearing large numbers of union buttons while at work.From this, and from my observation of him while he wastestifying, I find that he fancied himself a humorist. Ac-cordingly, I might be inclined to write off his allegationsconcerning Dryjowicz as exaggerated were it not for thefact that Dryjowicz himself testified that he could notrecall any conversations with Gauthier in the preelectionperiod from May to August. This indicates to me eitheran abysmally poor memory, or a conscious attempt toavoid questions about those conversations. In either case,this leads me to credit the substance of Gauthier's testi-mony, which is, in the main, logical, if uncorroborated,and consistent with other words and actions ofDryjowicz.Early in August Gauthier testified that he had a con-versation with Dryjowicz, who was with Jack Frickel,just outside the grinding area. Dryjowicz said that if theUnion got in "the fringe benefits and everything wouldstop and the Company would move to Burbank, Califor-nia." I find this to be a violation of Section 8(a)(1).3°0Some time later Dryjowicz approached Gauthier andtold him that because of his position as a group leaderDryjowicz would "appreciate it if he removed the Unionbuttons because he would more or less be influencingother employees." Gauthier agreed and removed the but-tons.On August 23, the day of the election, Gauthier camein to work wearing an IUE T-shirt. Dryjowicz observedthis and told Gauthier that he would appreciate his re-moving the T-shirt before going up to vote. Dryjowiczadded that wearing the T-shirt could stop Gauthier fromworking up to a leadman position and on into a manage-ment position. Gauthier replied that it should not makeany difference what he was wearing since that did notsay which way he was going to vote. Dryjowicz thenasked if Gauthier would wear a Zero button :f he gaveone to him. Gauthier agreed, and Dryjowicz took onefrom his own clothing and gave it to Gauthier. Gauthierpinned the Zero button on the union T-shirt then walkedover to the grinding area and removed it.I would not view these exchanges as really serious,particularly in view of Gauthier's habit of decking him-self out like a costermonger while at work, if it were notfor the implied threat that his wearing of the button andthe T-shirt would influence his prospects for promotion.The facts show that this did impress Gauthier. He re-moved the buttons one time, and while he did not takeoff the T-shirt-he had no other shirt to wear-he didaccept a Zero button from Dryjowicz on the second oc-casion. The facts further show that he was promoted,later, to leadman. Thus, I find in Dryjowicz' suggestionssO This specific conversation is not alleged in the complaint. Indeed,the only reference to a move to Burbank is in an allegation of the com-plaint attributed to Pat Hayes. However. I have granted the GeneralCounsel's motion to conform the pleadings to the proof, and this incidentwas fully litigated.515 DECISIONS OF NATIONAL LABOR RELATIONS BOARDan element of restraint and coercion toward Gauthier'sright to engage in activities protected by the Act in vio-lation of Section 8(a)(1) thereof.About August 20 employee Yves Constant had beendischarged and was on his way to the personnel office todiscuss the matter. He passed Dryjowicz, and told himthat if the Union came in he would be "coming rightback" and that he was "not going to do the same lousyjob." Dryjowicz told Constant "Don't hold your breath,there's not going to be a union in this place."Even assuming in this instance that Constant correctlyrelated this incident, I find no violation in Dryjowicz'comment which, rather, was the expression of an opinionprotected by Section 8(c) of the Act, and containing nothreat of reprisal or promise of benefit.On August 24, Dryjowicz called Villamaino, who wason vacation but at home, and asked him to come in tohave a meeting with General Manager Hess. In thecourse of this call Dryjowicz said that he knew Villa-maino had tried to "make things better here" but that ifobjections were filed everything was going to be frozenand a lot of things Zero wanted to do to help the em-ployees could not be done. I have already found that thisconversation did not violate Section 8(a)(l) of the Act.3'8. Jack FrickelIf, as I have found, the benefit package granted toZero West employees after their union election in Junewas the leitmotif of the Company's campaign at ZeroEast, Jack Frickel served as the principal orchestrator ofthat theme. Frickel did not testify in these cases, but wasidentified as a supervisor in the business machine depart-ment at Zero West. Ron Hess testified, rather hesitantly,and certainly incredibly, that he had asked for some helpin the business machine fabrication department at ZeroEast and Hess' boss recommended that Frickel was re-sponsible for those areas at Zero West and he would bethe best one to handle those problems. Thus, Frickel wassent from Zero West, and arrived at the Zero East planton July 25. It became evident, after his conversationswith a number of employees, that while Frickel was in-terested in and knowledgeable about production methodshis primary assignment at Zero East was to spread theword about the benefits the Zero West employees re-ceived after they had voted against unionization. In addi-tion to this, Frickel also solicited grievances from em-ployees, in one instance effecting the order of equipment,and in another settling an employee's longstanding com-plaint about incorrect seniority placement.At some time after his arrival in July32Frickel ap-proached Waite and began by asking what the problemswere at Zero. Waite told him they included wages, bene-fits, bad management, and the pension plan. Frickel thenasked what the Union was going to do about it, andWaite replied that he did not know. Waite, of course,st See discussion above in sec. III, C, 6.ss The complaint placed this incident in the second week of July andemployee Allen Waite placed it in the first week of July. Obviously bothare wrong but I will not for, those reasons dismiss the allegations of thecomplaint, or disregard Waite's testimony. I found him to be a remark-ably open and candid witness, and I will not disregard his testimony be-cause of a chronological error.had heard about the election at Zero West and it wasthis that led to his question to Frickel about what thebenefits were in the California plant. Frickel replied thatthe people at the California plant got a 50-cent across-the-board wage increase, and that the benefit packagewent from S8 to $2 and some cents. Frickel added thathe had an open hand to give more raises if necessary.After this exchange, they went on to discuss the pen-sion plan. Frickel said the plan was not good for peoplewho had been there for 20 years. Waite also askedFrickel about other companies in the area paying morethan Zero. Frickel left for about an hour and returnedwith a contract from another employer which showedemployees making more than they did at Zero.Respondent, besides arguing that Waite was not acredible witness because of his misplacing the date ofthis conversation, further urges that I find no violationhere because Waite asked Frickel about the benefits atZero West and Frickel answered honestly and in theprotected exercise of free speech under Section 8(c) ofthe Act. This might be true if Frickel's remarks to Waitewere viewed in isolation, apart from the other facts inthis case. But if one looks at the whole conversation, itmay be seen that Frickel sought out Waite, and beganthe conversation, not by talking about business machinemanufacturing problems, but by asking what the "prob-lems" were. What those problems were, and whereFrickel's interest lay, was made clear by Waite's replyand the ensuing conversation. Obviously Waite's interestin the west coast benefits must have been quickened byWood's June letter, and by other shop talk concerningwhat had happened at Zero West. Frickel, coming fromZero West, would be a natural target for questions con-cerning conditions there from employees seeking authori-tive answers. That, as all the evidence shows, is preciselywhy Frickel was brought to Zero East on July 25, and,of course, why he left Zero East on August 24.Thus I do not find that it makes any difference wheth-er Frickel was asked about Zero West benefits or wheth-er he volunteered the information. I find that his recita-tion of those benefits to Waite and to others was partand parcel of Respondent's main thrust against theUnion, and thereby violative of Section 8(a)(1) of theAct.33Gary Villamaino testified that he was introduced toFrickel about the third week in July by John Dryjowicz.Dryjowicz told Villamaino that Frickel was a foremanfor Zero West and he was here to learn their workhabits and to study aluminum welding. A few days laterVillamaino was talking with Allen Waite and Frickel,when Waite said to Frickel that Villamaino was theperson that he should talk to about unions. Villamainoturned to Frickel and said that everyone at the plantknew why Frickel was there, to break their union.Frickel denied this, but Villamaino continued by saying*a The fact that Frickel criticized the company pension plan, or point-ed out to Waite that employees at another company in the Zero East areawere higher paid does not require a different conclusion. There is no in-dication in this record that Frickel was dishonest, or misrepresented anyfacts beyond the real purpose of his presence, and he even admitted thatto Villamaino.516 ZERO CORPORATIONthat other employees told him that all Jack Frickel wastalking about was the Union, and not about aluminumwelding or anything else. Villamaino asked Frickel whyhe could not be on the level with them. Frickel then ad-mitted that he was there for two reasons, to learn aboutwork habits, and to try to understand what was motivat-ing the union campaign. Villamaino then walked away.From this credible and undenied evidence it is appar-ent that the explanation given by Ron Hess for Frickel'spresence at Zero East, that he was there to advise onproblems in business machine fabrication, is itself a fabri-cation.On that same day Frickel came up to Villamaino andtold him that Zero was opposed to unions, had a longhistory of not dealing with unions, and wanted to main-tain that situation. Frickel added that if the Union wereto win the election at Zero East, the Company wouldmake it so difficult at the bargaining table, and take upso much time in bargaining, that the employees wouldlose faith in the Union and probably would not supportit.Certainly, part of this statement is protected freespeech. The Company is entitled to oppose unionizationof its employees. But I regard that portion of Frickel'sremarks claiming that the Company would delay andmake it difficult at the bargaining table to the extent thatthe employees would become discouraged with theUnion as going beyond the protection of Section 8(c). Itcan hardly be described as "innocuous." I find that thisconstituted a clear threat made by an admitted supervisorand agent of Respondent, to the Union's chief adherent,that the employees' efforts to unionize, even if successful,would ultimately be futile because of conscious acts byRespondent. I find this to be a violation of Section8(a)( ).In the first week of August Villamaino reported on an-other conversation he had with Frickel in which Frickeltold him that after the union was defeated at Zero Westthe Company gave its employees a 50-cent across-the-board increase, a reduction in insurance premiums, andthat they were going to get a S50-a-month fuel allotment.I do not think this further manifestation of the centralpoint of Respondent's campaign against the Union needsfurther discussion. I find this to be an additional violationof Section 8(a)(l).On the afternoon of August 16, William Ramsey, aspray painter, testified that he had a conversation withFrickel. At first the two of them were alone and Ramseyasked about free insurance. Frickel said that Zero wouldnot consider that, but then asked Ramsey what hethought he was going to get out of the Union. They thendiscussed negotiations and Hess' "open door" policy.Frickel moved on to his personal philosophy concerningunions. He said he did not believe in negotiating as agroup, that was like communism or socialism. Frickelpreferred the capitalist system which was the Americanway, and he did not want to lose his right or his voice asan individual. He then went on to inform Ramsey of the50-cent across-the-board increase and the reduction of in-surance premiums at Zero West.At this point Frickel and Ramsey were joined by twoother employees, John Diezer and Jim Dupont. Thenewcomers started asking questions and Frickel wentover the same subjects. Frickel then proceeded to tellthem that as night-shift employees they would lose the50-cent differential they received on the night shift be-cause if the Union got in the day-shift employees wouldoppose this differential. He then told the employees thatat Zero West within 5 days after the union was defeatedthe employees got 50 cents across-the-board and betterinsurance. There was further discussion about a raise inwages if the Union got in and Frickel said that if thatwere so Zero would be unable to compete, their priceswould go up, they would not be competitive, and thatthey would end up at some point having to move someor all of the line down to Florida.They then discussed paint systems, and the employeespointed out their need for additional parts and equip-ment. A week or 10 days later Dennis Morin, a supervi-sor at that time. came to Ramsey and told him that someof the equipment that had been mentioned to Frickel hadbeen ordered. In the nmcantime the conversation contin-ued. Some one said "the hell with California" andFrickel answered that "one on one" he would promiseanything and if they tried to hold him to it and took himto court, he would "lie through his eye teeth," but withthree people there he was not going to say anything orpromise them anything.This summary is based on Ramsey's credible testimonyas corroborated by Dupont. The General Counsel hasmade this conversation the subject of five separate in-stances of alleged violation of Section 8(aXl). I canreally only find one. I find that the repetition of the Cali-fornia benefits, only 5 days after the employees there hadrejected the union, constituted another violation ofSection 8(aXl) as a continuation of the same theme andpattern.The other alleged violations do not seem to me to beestablished. The talk about the loss of the night-shift dif-ferential is really too speculative on which to base a find-ing of a violation of law. Similarly, the alleged threat tomove the plant came out in Ramsey's testimony to bemerely guesswork, to which Frickel is entitled. The paintspray guns, I suppose, are a condition of employment,but there is no indication in the record that the orderingof new spray guns was directly attributable to JackFrickel. Finally, Frickel's statement that he would prom-ise anything "one on one" does not seem to me to beanything more than an emphasis to what he had beentelling them, with no implication of a threat or a prom-ise. The whole record indicates that Frickel was a prettycagey individual. Either through natural discretion orcareful instruction he made very few slips other than hisconstant hammering on the Zero West experience. Look-ing at all the facts related by Ramsey and Dupont, I findno violations in addition to that one based on the ZeroWest portion of the conversation.Sometime in August, Frickel and Hess addressed ameeting of Hydro department employees. As is noted inthe evidence a series of these meetings were called byHess, ostensibly to solicit questions and complaints fromemployees. This particular meeting of Hydro employees517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas the subject of testimony from Roger Pikul,34a setupman, who said that Hess began the meeting by admittingthat there was a morale problem there, and then openedthe meeting to questions. Hess also asked to hear some ofthe employees' complaints. Naturally, someone asked aquestion as to how pay and benefits there compared toZero West. Obligingly, Hess referred the question.Frickel answered that wages and benefits at Zero Westwere a little higher because of the higher cost of living.Then Hess and Frickel were asked about wages andbenefits going up at Zero West. Frickel answered, sayingthat everybody at Zero West had received a $50-per-month fuel allotment, the insurance premium was cut byabout S4, and wages were increased by 50 cents an hour.In addition they were going through job reclassificationand review and in most cases that would probably resultin another wage increase. This happened after the unionwas voted out.This is a further example of the pattern I have foundto be established here. There is no question that themeetings themselves were proper and lawful, and thatFrickel's replies were truthful. It is the inevitability ofthe questions about Zero West and the constantly repeat-ed connection made by Frickel between the increasesand the rejection of the union which made the statementhere unlawful. I find this to be a further violation ofSection 8(a)(l) of the Act.In a different but related matter, Frickel became in-volved in the settlement of a longstanding complaint byan employee named Raymond Beaulieu. The latter was a14-year employee who, after he had worked for theCompany for about a year, went into the army. On hisreturn from the service he did not come back to Zeroright away, the evidence indicates that he may haveturned down one offer of reemployment, but he didcome back within the time limits set by the law applica-ble to reemployment of veterans. In any event and forwhatever reason, Beaulieu apparently was not creditedwith his full seniority, and over the years lost vacationbenefits on that account. Beaulieu himself testified thathe had been bringing the matter up with management,and had spoken to four or five personnel managers, to noavail.At a meeting, late in July, Beaulieu mentioned thismatter to Frickel. Frickel told him to see the personnelmanager and that he, Frickel, would see the generalmanager. Beaulieu spoke to Personnel Manager KarenMankus, and she told him, in turn, that she would seethe general manager. There is no evidence that Frickeltalked to General Manager Hess. Hess testified that hehad discussed the case with Mankus and she testified thatFrickel had brought it to her attention. About August20, Beaulieu was given a check for $942.68 representingthe value of the vacation time he had lost because of theincorrect computation of his seniority.While I did not find Mankus to be a particularlycandid witness, I do find that she was truthful in thismatter, even admitting that she had heard Beaulieu wasinvolved with the Union. This incident affirms to someextent the testimony of Pikul that complaints were solic-4 Spelled Pickel in the record.ited at the approximately 20 to 25 meetings called byHess, and featuring Frickel, during the course of theCompany's campaign. It further indicates Respondent'sdetermination to act on those complaints, in this case toaward a long-sought benefit to a rumored union support-er, only a few days before the election. I find this actionto be an award of benefits, intended and designed to in-fluence the vote of Beaulieu at least, and to be a viola-tion of Section 8(a)(1).About 2 weeks before the election on August 23, Ro-berta Parker, an assembler on the second shift, reportedon a conversation with Frickel and Pat Hayes. Aftergeneral introductions Frickel brought up the Union andasked Parker what she thought of it. Parker replied thatshe thought it would be a good idea. Hayes then askedher if there were any problems in her work area. Shementioned a few and Hayes said that they were in theprocess of making changes, that there was new manage-ment and that they had to have time to make changes.Frickel then mentioned the changes made at Zero Westafter the union there was defeated. They went on then tomore personal matters. Frickel asked her if she had everworked in the shop before. She said she had not, thatthis was just a stopping point on the way for her. Frickelthen mentioned the fact that Parker's brother was a lead-man there and that it was quite possible for her tobecome a lead person, and to go into management.I had some problems with Parker's credibility. Herversion of an incident alleging that Hess said that anyonewOho posted union signs or literature would be fired Ifind to be wholly untrue. Based on that, and her demea-nor, I do not credit Parker's story and do not find anyviolations in this alleged conversation.A final allegation involving Frickel, added at the hear-ing, will be considered below in connection with thedenial of Villamaino's request to change his vacation.9. Karen MankusOn August 29 or 30, William Reynolds and AllenCurtis had an argument in the plant which arose whenCurtis handed Reynolds a copy of a notice from Hessnotifying employees of the filing of objections to theelection by the Union. Reynolds, it may be recalled, wasperceived by both management and employees as beingresponsible for the decision, and he reacted loudly andabusively toward Curtis.Sometime later in the afternoon Karen Mankus, theCompany's personnel representative, came up to Rey-nolds at his work station. She said she had heard aboutthe argument and told him that it was not right and, if hehad done it on working time, he would have been dis-charged. She also said that "everyone" knew he hadmade the speech that caused the objections to be filed.Reynolds by this time had calmed down. He agreed withMankus that he should not have spoken to Curtis in thatway, but he had already been approached by six orseven employees and accused of being the cause of "theirpromises from the Company being held up." Mankus re-plied that he was under pressure, Curtis was under pres-sure, she was under pressure, and that the Company in-518 ZERO CORPORATIONtended to keep up the pressure until the objections to theelection were withdrawn.The findings in this conversation are based on thecredible testimony of Reynolds. Mankus was an evasivewitness with a habit of hedging and qualifying her an-swers which I did not find compatible with candor.However, I do not find that either of the two viola-tions alleged to derive from this conversation can be jus-tified. It is clear from the evidence that "everyone" didknow about Reynolds' speech on August 23, and the factthat Mankus reminded him of that did not give rise to animpression of surveillance. Further, the statement thatthe Company was going to keep up pressure until the ob-jections were withdrawn is not meaningful unless thoseunnamed "pressures" are specified. In this case Reynolds'blowup in the cafeteria was the result of tensions he feltfrom his contacts with other employees, not manage-ment, and the record is devoid of any other pressures ex-erted by management on employees. Thus, I do not findany violations of law in Mankus' conversation withReynolds on August 30.10. Ronald L. HessHess reported for duty as general manager of ZeroEast on July 2. Thereafter he returned to LaGrange,North Carolina, to wind up his affairs there, returning toMonson and the plant on July 16. Hess first learnedabout the union organizing campaign when he reportedon July 2. He testified that he had not heard about itbefore, and that he did not inquire of his predecessor,Bill Wood, about who was involved. As Hess put it, hedid not see that it made any difference who was in-volved in the union campaign. It is hard to believe, inview of the Company's vigorous nonunion posture, thatHess was given no intimation by upper management inCalifornia of what awaited him at Zero East, and that hecared so little for the identities of the union activists.In any event, Hess did not have long to wait to findout who some of the union adherents were. He testifiedabout a meeting with Villamaino, Frew, and McCloskyon July 17 as described above in the section of this Deci-sion dealing with Dryjowicz.On July 24 a former employee named Frank Gra-bowski came to Hess' office looking for a job. From histestimony it appears that Grabowski did not considerhimself an ordinary applicant. He told Hess that if hecame back to Respondent he "wanted a few thingsstraightened out in maintenance" and that he did notwant just a job like he had before. He wanted a preven-tive maintenance program, he wanted to go to schoolsand seminars, and he wanted more money.At this point Hess asked Grabowski his opinion onunions. Grabowski mentioned an unfortunate experiencewith a particular local, but stated that he agreed withwhat the people were doing at Zero because the "waythey are treated by management and supervision is unbe-lievable at times." Grawbowski said that he was notasked to fill out an application and was never calledback.Hess placed the conversation on July 31, and indicatedthat he had asked Grabowski if he would be interested ina job as a supervisor. Hess denied that he asked Gra-bowski his opinion of unions, but did admit that thelatter had mentioned the union local where he had trou-ble. Hess finally said that he called Grabowski a fewdays later and said there were no openings, but to comeby and fill out an application.Grabowski's story is suspicious in that an applicant foremployment does not usually tell his prospective em-ployer what is going to be done in such blunt terms, butI do believe that Hess asked his opinion of unions. Howelse would the subject of the other union local come upin the conversation? In that sense Grawbowski's versionhas more logic to it. Hess is an able and articulate personbut his testimony was vague and evasive. I do not creditmuch of it on substantive issues although I found himbetter on dates and times than employee witnesses.I thus find that by Hess' interrogation of Grabowskiabout his feelings about unions, Respondent has violatedSection 8(a)(1) of the Act.At the meeting in the Hydro department in lateJuly,35Roger Pikul testified that a question came up asto why the wage scales in the Hydro department hadfallen behind the sheet metal and maintenance depart-ments. Hess replied that he would look into it, and thathe saw no reason why they could not review job classifi-cations and post them on bulletin boards.Hess testified that he introduced himself at this meet-ing, and did discuss the fact that his previous employerhad published job descriptions and posted pay grades,but he denied that he said he was going to institute thispractice at Respondent.In this instance, I cannot find, either express or im-plied, a promise of benefit. Even crediting Pikul's testi-mony it seems that Hess was asked one question, aboutthe difference in wage rates between several depart-ments, and he answered another, dealing with the post-ing of job classifications. Then there seems to me to beno connection which would permit me to conclude thatHess was soliciting grievances and promising to adjust orremedy them.On August 6 or 13, Michael Daunis, a production con-trol coordinator, testified that he attended a meeting atwhich Hess announced that Zero West employees hadreceived a 50-cent wage increase and a $50 fuel adjust-ment. According to Daunis, Hess also mentioned that theCompany had a nonunion policy. Daunis could not recallwhether there was any mention of the election at ZeroWest.I do not credit Daunis' story. In all of the other testi-mony on these meetings there is agreement that it wasJack Frickel who did the talking about Zero West, andall questions about the situation out there were referredby Hess to Frickel. In the absence, then, of any corrobo-ration I find Daunis' testimony to be illogical and not inaccord with other credible testimony.Both Gary Villamaino and Hess testified about a meet-ing between them on August 27. As noted above in thesection of this Decision dealing with Dryjowicz, Villa-maino was contacted at home on August 24 and asked tocome in to meet with Hess on the 27th. Hess began the3" See discussion of this meeting above in relation to Jack Frickel519 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting by asking what Villamaino thought he could ac-complish by filing objections. Villamaino answered thathe was not sure, but that maybe they could get a bar-gaining order issued by the court. Hess said that hecould count the number of bargaining orders issued bythe court on one hand. Villamaino replied that Hessprobably was right but that he did not know. Hess thencontinued that he was surprised that Zero East had nojob descriptions or classifications, and he wanted to dothose things, but if the Union had objections pendingthen the only things Zero could do were the things theynormally did. Villamaino then told Hess that he support-ed the objections, and that the people and the Union hadagreed that this matter would go all the way.I cannot find any violation of the law in this conversa-tion which, like so much of this campaign, was conduct-ed on a reasonable and civilized level, and contained nohint of coercion or reprisal. Certainly Hess was disap-pointed by the apparent desire of the Union to carrymatters further after the vote was in, but I can find nothreat in his inquiry as to the Union's intentions, or apromise in Hess' remark that he would like to institutejob descriptions and classifications. The mere preparationof job descriptions or establishment of wage and salaryclassifications does not, in my experience, mean in-creases, or decreases, in pay, and the establishment of asystem does not mean that any change at all will bemade. Thus, I do not find any violation of Section 8(a)(1)of the Act in this conversation.On August 27 or 28, Allen Waite got into a discussionwith Dryjowicz during which Waite said that everyonein management was a liar and Dryjowicz replied thatWaite was the "biggest pain" in the shop and he had theleast to complain about. The evidence is not too clear asto what they were arguing about, but I infer fromWaite's testimony that it concerned the Zero West bene-fits.Hess heard about this, and a couple of hours later hecame down to where Waite was working. Waite andHess then discussed the California benefits. Waite said hehad heard from Jack Frickel that the Zero West employ-ees had received 50 cents across-the-board, a reductionfrom $8 to $2 in insurance, and a $50 fuel adjustment.Hess said that was not so, that they had received a 50-cent increase in the hiring rate, a reduction of 50 percentin insurance, and the $50 fuel adjustment. There wassome more discussion and Hess asked Waite to get onthe intercom in the plant and admit that he had liedwhen he said the Company had misrepresented the ZeroWest benefits. Waite refused.The evidence in this case is overwhelming on theCompany's assertions as to what the Zero West employ-ees received. Despite Hess' denials, a number of wit-nesses testified credibly that Frickel reiterated time andtime again that the Zero West people received 50 centsan hour, a reduction in insurance payments from $8 to $2and some change, and a $50 fuel allotment. There was noevidence that he misrepresented those benefits. There-fore, I can only suspect that the benefits were in factsomewhat lower, in line with what Hess told Waite onthe 27th or 28th, and that, once the election was over,there was no need to keep up the pretense. This wouldbe a logical explanation, but it is only a suspicion.Looking at this conversation again, I cannot find anythreat or coercion in Hess' remarks, and I find no viola-tion of law in this matter.About August 20, Robert Gauthier, as was his habit,was at work bedecked with union buttons. Pat Hayescame up to Gauthier and told him he ought to go up andsee Hess because of the display of buttons. Gauthierwent up to Hess' office and Hess told him that he didnot know what he was doing with all those buttons onbecause Hess had told him there were going to bechanges. Gauthier said that all he wanted to know waswhether there were going to be changes. Hess said,"You can see them coming on." Gauthier said "fine" andremoved the buttons.Again I can find no violation here. Hess did not re-quest or order Gauthier to remove the buttons, andvague talk about "changes" does not imply any promiseof benefit as far as I can see. Thus, there is no violationof Section 8(a)(l) in this conversation.11. Brian McLaughlinAn employee named Dan Dennis, Jr., testified that inmid-June he was working on the assembly line whenBrian McLaughlin, then a manager of manufacturing,came up to him and asked if he had heard anythingabout the Union. Dennis said that he was not interested.McLaughlin then asked if he had signed a "union con-tract" and Dennis replied that he had not. McLaughlinthen said that he would appreciate it if Dennis wouldkeep him informed on anything he heard about theUnion.Dennis appeared to be a credible witness andMcLaughlin did not testify. I find that this interrogation,occurring at the time that it did, fits into the pattern ofRespondent's antiunion activity at that time and consti-tutes a violation of Section 8(a)(l) of the Act. The solici-tation to furnish information I likewise find to be a viola-tion of Section 8(a)(1).12. Chris SobelOn August 8, Sobel approached Frank Woodman andasked him if he was a union organizer. This was not thefirst day the Union had passed out literature, but it mayhave been the first day that Woodman's name appearedon the literature as a member of the union organizingcommittee. Woodman answered that he was a member ofthe organizing committee. Sobel then said that in hisopinion unions were bad and that he had been in meet-ings with Hess, that Hess was trying to establish wagescales, and that he, Sobel, believed Hess to be a fairperson. Sobel then asked Woodman his opinion aboutunions. Woodman told him about financial gains, betterretirement, and resolution of difficulties.Sobel then began to talk about Woodman's potentialwith the Company and mentioned a special review.Woodman replied that it was a piece of paper and noth-520 ZERO CORPORATIONing more.36Sobel said he could get a special review forWoodman.I do not believe that Sobel's first question constitutes aviolation of law. This conversation occurred well intothe campaign, and when an employee wears a unionbutton to work, as Woodman did, and allows his name tobe used on union literature, he should be neither sur-prised nor coerced by a question from a supervisor as towhether he is a union organizer.Similarly, Sobel is entitled to his opinions aboutunions, and his mention that Hess was trying to establishwage scales does not appear to me to imply a promise ofbenefit.The discussion about the special review is different.Woodman's shortcomings as an employee will be notedfurther below. There is no indication in the record thathis work was so proficient as to warrant a specialreview. Thus, while there was no expression by Sobeltying the special review to Woodman's cessation ofunion activity, I infer and find that it was implied inSobel's bringing the matter up. No other reason wouldbe logical since Woodman's work and the special reviewappear so spontaneously in a conversation otherwise de-voted to unions. I find that by offering a special reviewto Woodman Respondent has violated Section 8(a)(1) ofthe Act.13. Fred Goodrichs3Goodrich was the production control manager incharge of production control and shipping. AboutAugust 8 he was talking with Frank Woodman andpulled a union leaflet out of his pocket. The leaflet con-tained a statement that Respondent's supervisors were"scared" of the union organizers. Goodrich asked Wood-man if he honestly believed that he, Goodrich, wasafraid of Woodman. Woodman replied that he did notthink that any specific supervisor was intended. Good-rich then asked whether Woodman had read the leafletbefore he gave permission to use his name. Woodman an-swered no. Then Goodrich asked if Woodman knewhow other employees felt about the Union. Woodmansaid that he had discussed it on a limited basis withothers and he had found that they were concerned withmoney, insurance, retirement plans, and unfair hiring andfiring practices. Then (it is not revealed how it came up)they began talking about Woodman's goals. Woodmansaid that he wanted to become a coordinator in the de-partment. Goodrich said that they were on differentsides of the fence on the union issue. He said Woodmanwould have to establish a goal, but he would have todecide, before he established his goal, whether hewanted to be a part of society or a radical. Woodmanasked him to define "radical" but he would not.Goodrich did not testify about this conversation. Aswith Sobel, I found the first part of the conversation tocontain nothing contrary to the Act. There is nothing inGoodrich's question about whether Woodman thoughthe was afraid of him, or in his question about how others" This remark may have been based upon the fact that Woodman hadbeen given a special review late in June, but received no increase in payas a result." Identified as Frank Goodrich in the complaint.thought about the Union, impersonal and undefined as itwas, which exceeded the bounds of free speech, in thatcontext and at that time in the campaign. Nor do I findGoodrich's remark that he and Woodman were on oppo-site sides of the fence to be more than a protected state-ment of an opinion.The last part of the conversation is somewhat differ-ent. However, from the evidence it appears that Wood-man, rather than Goodrich, brought up the issue of hisgoals in the department. This is different from Wood-man's conversation with Sobel where it was Sobel whobrought up the question of the special review. Consider-ing Goodrich's statement that Woodman would have todecide whether he wanted to be "part of society or aradical," this phrase could be construed as antiunion orconditioning Woodman's advancement to his conformingto a procompany, nonunion stance. It could also havebeen a comment on Woodman's shoulder-length hair andcavalryman's moustache, or, and this is perhaps mostlikely, Woodman's trouble with the police in July whichhad caused him to miss 3 days of work, and about whichhe had confided in Goodrich. In these circumstances,and in the absence of any more definite implication of anantiunion motivation by Goodrich, I cannot find a viola-tion of Section 8(a)(1) in this conversation.14. The July posterSometime in July, agents of the Company posted inthe plant a large poster having on it cartoon figures. Oneof the figures was saying "I'm from Zero-West and wegot wage increases and improved benefits without astrike-by voting no!" Other cartoon figures were com-plaining about strikes. I have already commented on thisposter in my general discussion on the Company's cam-paign. There is no question but that the quoted languagecontains the implied promise that if the employees atZero East vote no, they, too, will receive benefits. This Ifind to be a violation of Section 8(a)(1) of the Act.D. Incidents of Discrimination Against EmployeesI. Dennis MorinBefore his appointment as a supervisor on June 25,Dennis Morin was a rank-and-file employee in QualityControl, supervised by Fred Lesniak. As I have found,Respondent was aware of Morin's union activities onMay 30 through John Sullivan's interrogation of an em-ployee known only as Peet. Then on June 4 Lesniak toldMorin that he was giving him a verbal warning for beingtardy, and if the tardiness continued, further actionwould have to be taken.Lesniak testified that he gave Morin the warning afterhe was advised by an employee named James Bonafinithat Morin had been late an excessive number of times.In fact, the last time Morin was late before the warningwas given was on May 21. He had also been late, if Iread Respondent's attendance record correctly, on MayI and 3, four times in April, and four times in March.There is in this case a problem which runs throughfour of the six alleged instances of discrimination againstemployees, and that is in the definition of "excessive" ab-521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsences or tardiness. The evidence shows that the stand-ards used at the times material here varied from supervi-sor to supervisor, and in fact was left up to individual su-pervisors by Respondent to deal with as they saw fit.Thus, Lesniak's rather imprecise definition of excessivetardiness as 3 days in a week or during a specific monthis the standard which, perforce, must be used to evaluatehis verbal warning to Morin.The General Counsel argues that the timing of thewarning is indicative that it was in retaliation for Morin'sunion activity. This circumstance is suspicious. The lasttime Morin was late was May 21. On May 30, as I havefound, Respondent was made aware of Morin's union ac-tivity. May 31 was a holiday, and June 1, under Re-spondent's 4-day-week policy, was not a working day. Ithappened, then, that June 4 was the next working dayafter Respondent became aware of Morin's union activi-ty. More directly, Lesniak testified that he was awarethat Morin had been passing out union cards.On the other hand, Lesniak, who was not, in the main,a convincing witness, was consistent in his testimony thathe followed a uniform practice in giving verbal warn-ings, even though he knew that the normal procedurewas to make a written record of those warnings. He tes-tified that he had given warnings to other employees, in-cluding Bonafini, although he had not warned Bonafinisince January 1, 1979.38 Also, Morin testified that he hadbeen warned sometime around the end of May about tar-diness, and he was spoken to again about it when he hadan interview with Bill Wood before he was promoted orJune 25.I cannot in these circumstances, particularly in view ofMorin's later promotion, which in no way is connectedto his union activity, raise a suspicion to the level of aviolation of Section 8(a)(3) of the Act, and I find that theGeneral Counsel has failed to establish such a violationby a preponderance of the credible evidence.2. Anthony FedorFedor did not appear to testify in this hearing. Thewhole fact situation with regard to him is somewhatvague. Morin testified that Fedor attended union meet-ingS, but was not asked about the dates of those meet-ings. Fedor's attendance report, which was entered inevidence, shows that he was late twice in May beforethe 24th, and five times in April. A periodic review ofhis performance dated April 9 emphasized that his at-tendance was a problem. Then, on May 24, Fedor's su-pervisor39issued a warning for excessive tardiness andabsenteeism. The warning was not given to Fedor untilJune 6, under circumstances which are, at best, murky.Hiersche testified that he discussed the warning with hissupervisor, William Chaffin, before he made it out, butthen the delivery of the warning was delayed because3" Bonafini's attendance record shows that he was late once on May 7,and three times in April. But I note also that Bonafini himself maintainedthe daily attendance records and would not be likely to inform Lesniakon himself as he did on Morin.3s Respondent denied that this person, Albert Hiersche, was a supervi-sor. The record shows that Hiersche constantly engages in written evalu-ations of employees, which evaluations are used for purposes of grantingraises. Hiersche's original work is not redone by anyone. I find him to bea supervisor within the meaning of Sec. 2(11) of the Act.Chaffin was on vacation. Chaffin corroborated the factthat he was on vacation during the first week in June. Ihave no reason to discredit this story. Hiersche im-pressed me as a credible witness and I find, again, thatthe General Counsel has not demonstrated by a prepon-derance of the credible evidence that Respondent violat-ed Section 8(a)(3) of the Act by this written warning toAnthony Fedor.3. Yves ConstantConstant began work in April 1979 as an assemblerunder the supervision of John Dryjowicz and Pat Hayes.His attendance record shows that he was absent 1 day inApril, 1 day in May, 2 full days and two partial days inJune, and 4 days in July. As of May 24 Constant's workwas reviewed by Dryjowicz, who described his work as"very good."The extent of Constant's union connection is not clear,but he did wear a union button at work, and his nameappeared as a member of the organizing committee on atleast two pieces of literature distributed by the Union inAugust. Dryjowicz testified that he was aware of this ac-tivity.Constant was familiar with Respondent's rule that anemployee was required to call in if he or she was notgoing to report to work. He testified that on each occa-sion when he was absent he had his wife call the person-nel office to tell them that he was not going to be in.This testimony, however, is not corroborated by Re-spondent's records, submitted in evidence by the GeneralCounsel, for July 23 and August 16. These records,which are maintained by the personnel office, show thedate, the employee's name, and the reason for the ab-sence. The records for July 23 and August 16, whenConstant was absent, do not show that he or his wifecalled.It also happened that Constant was not satisfied withthe pay or working conditions at Respondent. He men-tioned that another employee had been hired in his de-partment, that he had been asked to show the employeehow to do the job, and that the new employee receiveda higher raise than did Constant. In addition Constantwas unhappy with his pay. Under Respondent's 4-day,10-hour-day system, an employee who misses a day is pe-nalized even more than just the hours missed, through arather complex formula. Constant did not understandthis, and the combination of low pay and the new em-ployee made him feel ill-used by Respondent. Accord-ingly, he began looking for another job, using for thatpurpose the days his wife allegedly called in to reportthat he was sick.Constant was given a verbal warning on July 24, andon the 26th was given a first written warning byDryjowicz. When Dryjowicz gave him the warning,Constant raised the matter of the other employee gettingmore money. Dryjowicz answered that it was due to thefact that Constant was taking too much time off. Con-stant argued that that had nothing to do with it becausewhen he was there he did his job, and he could not seewhy the other employee got more money. At this point,Hayes came up and Constant repeated what he had said522 ZERO CORPORATIONto Dryjowicz. Hayes, in turn, told Constant that he didnot deserve the money because he had been taking somany days off. Hayes then said that if Constant took offone more day he would be "out." Constant told him thathe was not going to be scared, then he asked to see Hess.Constant and Hess then met, but apparently it was noton July 27. Hess identified one meeting as being on the27th, but then referred to the meeting as occurring on aFriday, which would have been the 28th. Constant iden-tified the date as August 3, by which time he had re-ceived a second warning for being absent on July 30. Inany event a meeting did occur on a Friday, and Constantdiscussed the same problems he had with Dryjowicz andHayes. Hess took the same position as the other supervi-sors then asked if Constant was looking for another job.Constant admitted it, then Hess asked why he was takingoff on Mondays when he already had Fridays off. Con-stant replied that Monday was a better day to look for ajob. Hess then said he would make a deal with Constant.If he came in for 60 days without taking a day off hewould give him a special review. Constant demurred atthe length of time but agreed with the proviso that if hewas sick and called in, that would not count against him.Hess agreed and told Constant he would have KarenMankus check out the payroll problem, and that Hesswould notify Hayes and Dryjowicz on Monday aboutthe arrangement.On that Monday, August 6, Constant had car troubleand could not get to work. He testified that he told hiswife to call the plant, but he was not present when shedid. In the meantime Hess had gone to Constant's de-partment and found he was not there.When Constant arrived at work on the 7th he wascalled in to a meeting with Dryjowicz, Hayes, and Hess.Hess expressed surprise that, after their talk on Friday,Constant was out on the next Monday. Constant ex-plained about the car trouble and his wife calling.Dryjowicz then gave him what was described as a finalwarning and he signed it. Dryjowicz added that Con-stant was a good worker, and they were going to misshim, but one more day and he was out.On August 15, Constant testified, he passed out aunion leaflet. Then on August 16 he did not work. Hesaid that his wife called the Company and told whoeveranswered that he did not feel good and could not makeit. As I have noted, the company records do not showthat any call was made on that day regarding Constant.Constant's wife apparently went in to pick up hischeck that day and someone told her that he was fired.Constant himself reported for work on August 20 andwas told by Dryjowicz to report to Karen Mankus in thepersonnel office. Mankus told him that he was terminat-ed. He answered that he was sick and had called in. Shesaid that they had told him that if he took one more dayoff he would be fired. He replied that he had called. Ac-cording to Constant, Mankus then said that she knew hehad called, and told him that, sick or not, he should havebeen there. I do not credit this last statement, relying onmy observation of Constant's demeanor, the companyrecord which shows no call, and Constant's admission oncross-examination that he never tells a supervisor that hecares about a job, whether it is true or not.It seems to me that Respondent here dealt fairly withConstant, exhibiting considerable restraint in not effect-ing his discharge on August 7 when he failed to reporton the next working day after his conversation withHess. There is no indication in this record that Constantwas singled out for disparate treatment, and no hint ofantiunion motivation either in the warnings or in his ulti-mate discharge. I did not find him to be a credible wit-ness, even though I have drawn this recitation of thefacts basically from his testimony. There is no real con-tradiction between this testimony, in its broad outline,and that of Dryjowicz, Hayes, and Hess. The standardsused to administer the discipline were Dryjowicz' ownand there is no indication that they varied in this casefrom the less than five other employees discharged byhim in the year before Constant's termination. I thereforefind that the General Counsel has not established by apreponderance of the credible evidence that Constantwas discharged because of his activities on behalf of theUnion.4. Frank WoodmanWoodman had worked for the Company in 1964 and1965, then again in 1970 or 1971. He returned in Decem-ber 1978 as a traffic clerk, then transferred to the job ofproduction control expediter. His absences from work at-tracted the interest of his supervisors, Chris Sobel andFred Goodrich, and at some time in May or early JuneSobel spoke to him and told him that his absenteeismwas getting a little bit out of hand. Woodman was absenton May 16 and 22, and June 4, 18, and 19. On June 25 hewas given a written warning for an unexcused absenceon June 22. This was described as a final written warn-ing. There is no indication in the record that he had re-ceived a prior written warning, although the normalpractice was for verbal warnings to be confirmed inwriting.40Further, I note that Woodman's attendancerecord does not show that he was absent on June 22.Woodman's next absence was on July 23. On that dayhe had not called in and Sobel reported this to Good-rich. It was the latter's policy that 5 days' absence in ayear could be cause for discharge, depending on thereason. He told Sobel on July 23 to terminate Woodman.Then, on the 24th, Woodman came in and asked to speakto Goodrich privately. He told Goodrich that he was in-volved in a criminal action and had been unable to callRespondent on the previous day. He explained the sever-ity of the problem and asked to be given the opportunityto stay. Goodrich weighed the matter, then told Wood-man that he would give him another chance providedthat any time Woodman would have to be out in connec-tion with this criminal problem, he notify Goodrich per-sonally. This varied the usual practice which was to callin to personnel.Woodman called in on July 25 because he was unableto come in due to the strain he was under. On the 26thhe came to work and spoke to Goodrich. Goodrichasked him how it had gone and Woodman respondedthat the matter had been continued and that he had40 Lesniak did not follow that practice, as noted above.523 DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked that the continuance be held on a Friday so as notto interfere with his job.Woodman's contacts with the Union are not knownuntil around August 1, when his name appeared on thefirst union leaflet. I have recounted above his conversa-tions after that time with Sobel ard Goodrich. He didwear a union button, and his name appeared on at leastone other leaflet distributed by the Union.On August 15, Woodman was absent. He testified thathe called personnel and informed them that he had in-jured his back. The personnel records show that hecalled, but on that day no reasons for absences werelisted. Woodman did not, however, call Goodrich. Hisexplanation was that he was not required to call Good-rich personally, and also that he thought Goodrich wason vacation that week. As to the second reason, August15, 1979, was a Wednesday. Woodman had worked onMonday and Tuesday so that he would have know thatGoodrich was at work that week. As to the first part ofthe explanation I do not believe that Woodman was un-aware of his obligation to call Goodrich. The latter's tes-timony on the July 24 conversation was clear, logical,and credible. Goodrich gave Woodman a break, sympa-thizing with his problem with the law, and rescindingthe decision, which had already been made,41to firehim. Goodrich obviously wanted to be advised, personal-ly, of Woodman's situation, and it was not unreasonableto expect Woodman to call him personally when he wasgoing to be absent. In my opinion, Woodman either wasafraid to call Goodrich or just plain forgot.On August 16, Woodman came in to work and wasprevented from punching in by Sobel. Sobel told him toreport to personnel. Woodman reported to personnel at 8a.m. and talked there to Karen Mankus. She told himthat he was terminated for absenteeism, and mentionedthat he was supposed to call Goodrich. Woodman saidhe did not call Goodrich because he did not know thatGoodrich was in or that he was supposed to call him.Mankus then paged Goodrich, who came up and verifiedwhat Mankus had said, that Woodman was required tocall him when he was out.After that Woodman complained that this was unfairand that he would get a doctor's note. She said he couldgo ahead and do that but she could not guarantee that itwould change anything. Woodman then had his motherpick up a note from a doctor saying that Woodman wasunable to work on August 15 and 16 due to a backinjury. Woodman's father delivered the slip. On the fol-lowing Monday Woodman called Mankus and she toldhim she had received the doctor's note, but had calledthe doctor and found out that he had not seen Wood-man. Due to these circumstances the discharge stood.In order to show disparate treatment between Wood-man and other employees, the General Counsel intro-duced a number of attendance records of employees, asbad or worse than Woodman's. However, none of theseemployees worked in Goodrich's department. The at-tendance records for Goodrich's employees were submit-ted by Respondent, and those records show that Wood-4 The decision was made before the first union leaflet was distributed,and before the conversations between Woodman and Sobel and Wood-man and Goodrich described above.man's was indeed the worst record. Therefore I do notfind that Woodman was singled out for discharge. I find,in view of all the facts in this matter, that Woodman'sdischarge was decided upon by Goodrich, in line withhis own operating procedures, before there is any indica-tion in the record that Woodman was involved with theUnion. The discharge was reconsidered on Woodman'splea, but a condition was set. Woodman violated thecondition and was discharged, I find, for that reason aswell as his absenteeism. I find further that Woodmantold Mankus, as she testified, that he had been to see adoctor. When she found out that this was not so, she de-clined to go to Goodrich and see if the matter could bereconsidered. I thus find no violation of Section 8(aX3)in Woodman's discharge.5. Allen WaiteOn August 23, Waite was in his work area about 2:30p.m. He was about a half hour ahead of his "par rate,"his daily quota of finished products. Because he wasahead, he was drinking a soda and reading a magazine.He also was wearing union buttons, and a T-shirt whichhad on it the words "Union Organizing CommitteeIUE."While he was standing there John Dryjowicz, his su-pervisor, came up to him and asked if he was making ef-fective use of his time. Waite said he was, andDryjowicz gave him a verbal warning for not making ef-fective use of his time. Dryjowicz later that day notifiedpersonnel of this warning. Waite testified, credibly, thatDryjowicz had never spoken to him before about this,even though he had frequently talked, read, or drunksodas when he had caught up to his par rate.Dryjowicz testified that he had warned Waite beforeAugust 23 and that for about 3 weeks before the electionWaite had been acting like this. Hess testified that thepar rate was merely a guideline, and that the Companyhad to exceed that rate in order to be competitive andprofitable.I believe Hess' testimony, but I know that, in practice,when a standard production rate is set for hourly paidworkers that standard is rarely exceeded. I do not, how-ever, believe Dryjowicz whom I found to be evasive andless than candid. It is evident from the argument thatWaite and Dryjowicz had the week after the electionthat their feelings toward each other were not cordial,and that the reason was Waite's support of the Unionand Dryjowicz' opposition to it. In these circumstances Ifind this warning to be a variation from normal practice,and that it was imposed because of the union buttons andT-shirt, rather than the magazine reading and soda drink-ing. I find this incident to be a violation of Section8(a)(3) of the Act.6. Gary VillamainoThe Company's vacation schedules are made up inMarch of each year. Employees choose the weeks theywant and the scheduling is prepared by the personneloffice and reviewed by the department manager. InMarch 1979, Gary Villamaino picked the 2 weeks begin-ning August 20 and August 27. As has been seen, Villa-524 ZERO CORPORATIONmaino became vitally interested in the Union and was itschief in-plant supporter. Therefore, when the electionwas set for August 23, Villamaino sought to change hisfirst week of vacation from the week of the 20th ofAugust, including the date of the election, to the week ofSeptember 3. Changes of this type apparently were fairlyroutine. About the third week in July, Villamaino spoketo Dryjowicz about this, explaining that he wanted 2weeks together but that he wanted to be there for thevote. He asked repeatedly about this and finallyDryjowicz told him the vacation was going to stay asoriginally scheduled, that there was nothing for him todo in those 2 weeks as they had a replacement for Villa-maino. Villamaino said he could do grinding or work onthe paint line, as he had done these jobs before.Dryjowicz merely replied that the vacation was going tostay as it was.Villamaino then talked to Pat Hayes and appealedDryjowicz' decision. Hayes told him that this is the waythe game is played, and that he was dealing with his ad-versaries. A while later Villamaino went back to Hayesand told him that he had put in 6 months of work onthat campaign, and he had asked one little favor. Hayessaid he would talk to Dryjowicz and they would see.Villamaino later ran into Frickel and commented to himthat Respondent's open door policy did not work.Frickel answered that Villamaino was a "big boy" now,and that he was dealing with adversaries. Villamainotook his vacation as scheduled.Pat Hayes testified that Villamaino had approachedhim about the vacation change, and that he told Villa-maino that there was no problem in allowing him towork the first week, but that there was in the week ofSeptember 3. A temporary employee they had hired tofill in for the welders during vacation would not be thereand other welders would be on vacation.42Hayes deniedthat he said anything to Villamaino about dealing withadversaries.As I have in other instances, I credit Villamaino and Ido not credit Hayes. This was a petty thing, but it is ob-vious from the comments of Hayes and Frickel that itwas done because of Villamaino's union activity. TheGeneral Counsel has asked that I find Frickel's remarkthat Villamaino was a big boy now, and Hayes' that Vil-lamaino was dealing with his adversaries, to be separateviolations of Section 8(a)(1) and I so find. I find furtherthat the denial of the vacation change is a violation ofSection 8(a)(3) of the Act.E. The Alleged Refusal To Bargain1. The Union's majorityOn May 30, the Union sent a letter to Respondentclaiming to represent a majority and demanding recogni-tion as the collective-bargaining representative of Re-4 The vacation schedule shows an employee named Robitaille workedfrom the third week in July until the end of August, then was off for 2weeks, and then on for three more beginning September 17. He was notthere the week of September 3, but the schedule also shows that only oneother welder was scheduled for vacation in that week.spondent's employees.43To prove that majority theGeneral Counsel introduced 188 authorization cards atthe hearing through the testimony of a handwritingexpert, Miss Elizabeth McCarthy, and one card throughGary Villamaino, who witnessed its signing. Respondentdid not stipulate to Miss McCarthy's qualifications44andin its brief notes that she was not a member of "severalsignificant professional groups." I note that she testifiedthat she has an AB degree from Vassar College, a BSdegree from Simmons College, and a JD degree from theNew England School of Law. She studied under anaccredited document examiner and an ink chemist. Shesaid that she has been testifying during the past 40 yearsin the courts of Massachusetts, 37 other States, the Dis-trict of Columbia, Puerto Rico, the Virgin Islands, Eng-land, Switzerland, Italy, and Hong Kong. She admittedthat she is not a member of the American Society ofQuestioned Document Examiners, or the AmericanBoard of Forensic Document Examiners, but she is anactive member of the American Academy of ForensicExperts. She admitted not having attended professionalmeetings in the last 3 years but explained that was due tothe press of business. She had an article published in theWestern Law Journal in 1979, but candidly admitted shehad had it ghostwritten.Respondent also attacked Miss McCarthy's qualifica-tions based upon Respondent's belief that she had identi-fied the signature of one Joseph Handzel (G.C. Exh.131(131)) from a W-4 form executed by another person,Joan Hlandzel (G.C. Exh. 132(131)). Respondent's coun-sel have done an encyclopedic amount of research onthese cards and W-4 forms. In this instance, however,they are, through no fault of their own, mistaken. In theoriginal exhibits which have been in my possession sinceshortly after the hearing ended, the card of JosephHandzel matches the W-4 form of Joseph Handzel. Ob-viously the copy of the W-4 form which was given toRespondent's counsel was in error, not Miss McCarthy.Accordingly, I find that Miss McCarthy is qualified asan expert, and that her authentication of 188 signatureson authorization cards for the Union is correct. In anyevent I compared all of the signatures myself and had aquestion about only one signature.45Miss McCarthy authenticated only the signatures. Shedid not authenticate, or even look at, the dates on thecards. Further, it appears from a careful reading of therecord that only with respect to a few of the cards wasthe date, or approximate date, of signing made the sub-ject of testimony.46Beyond this, my own examination of4S There was no question as to the composition of the unit The partiesstipulated to its composition in the representation case, and Respondentadmitted in its answer that the unit was correctly alleged in the com-plaint.44 Respondent also objected in proper and timely fashion to the intro-duction of the cards. Montgomery Ward & Co.. Incorporated, 253 NLRB196 (1980).4' That was the card of Wilfred Casey (G.C. Exh. 131 (15)) but I notethat the W-4 form (G.C Exh. 132 (15)) had been executed on April I,1966. It may be that Casey's handwriting had changed over 13 years.4A The cards of Gary Villamaino, William Reynolds, Gregory Frew,Jean Antonovich, Robert McLean, James Dupont, Roger Pikul, and Jef-frey Delina525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe original cards revealed that, even to my untrainedeye, 60 cards were dated by persons other than thesigner, and, of these, 38 were in the same hand and thesame pen, which was not that of one of the signers. Wecan gain some contraction of the time frame by notingfrom the NLRB Regional Office date stamps on theback. The date stamps show that 168 cards were re-ceived and stamped in the Regional Office on June 1,1979. An additional 21 were received and stamped onJuly 18. However, there is no evidence as to when thesecards were signed prior to being received in the Region-al Office, or when they were distributed,47or that theywere received by the Union.Therefore, while I suspect that all of these cards wereobtained during the current campaign there is no way, inview of the 60 cards not dated by the signers, 38 by oneperson, that I can transform that suspicion into a legal in-ference that the cards were not stale or outdated. Thus, Ifind that the General Counsel has not met the burden ofproof in authenticating these cards, or establishing thatthe Union represented the majority of Respondent's em-ployees on June 17, 1979, or any other time.48 FortSmith Outerwear, Inc., 205 NLRB 592 (1973). Respond-ent has not unlawfully refused to bargain with the Unionin violation of Section 8(a)(5).2. The unilateral changesIt follows from the fact that Respondent had no dutyto bargain with the Union that the unilateral changes indisciplinary procedures made in September 1979 werenot unlawful.IV. THE OBJECTIONSI think it is clear from my findings of patterns of unfairlabor practices in this case that the Company seriouslyinterfered with the election process. At the beginning ofthe campaign, from May 30 to the middle of June, whileBill Wood was still general manager, I found a pattern ofinterrogation and giving the impression of surveillance.From June 20 on, and intensifying after the arrival ofJack Frickel from California in July, I found a constantand unending pattern of implanting in the minds of em-ployees the promise that they would receive the samebenefits employees at Zero West received, once they hadvoted down the Union. Accordingly, I recommend tothe Board that the election be set aside and a new elec-tion ordered.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(l) and (3) ofthe Act, I shall recommend that it cease and desist there-from and take certain affirmative action designed to ef-fectuate the policies of the Act.Having found that Respondent has published, main-tained, and discriminatorily enforced an invalid no-solici-47 Other than the testimony of Morin and Villamaino that they hadcards in the plant in May and June.48 If I accepted the dates on the cards as representing the actual datethey were signed, 173 cards were signed by May 30, the date of thedemand for recognition by the Union.tation rule, I shall recommend that such rule be immedi-ately rescinded; and having found that Respondent un-lawfully issued a warning to Allen Waite, I shall recom-mend that the warning be removed from his personnelfile.Counsel for the Union urges that I award, as a part ofthe remedy, the Union's and the General Counsel's legalfees, and the excess organizing costs it incurred afterJune 17, 1979, citing J. P. Stevens & Company, Inc., 247NLRB 420 (1980), and Wellman Industries, Inc., 248NLRB 325 (1980). As may be seen from this Decision, Idid not find Respondent's defenses to be insubstantial or"occasioned by a reasonably debatable point of view."Accordingly I will not order Respondent to reimbursethe Union for its reasonable litigation costs, or excess ex-penses in organizing, or the General Counsel for his rea-sonable litigation costs. Teckwal Corp., 253 NLRB 187(1980).CONCLUSIONS OF LAW1. Zero Corporation, Zero East Division, is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Union of Electrical, Radio and Ma-chine Workers, AFL-CIO-CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By publishing, maintaining, and enforcing in a dis-criminatory manner an unlawful no-solicitation rule, Re-spondent has violated Section 8(a)(1) of the Act.4. By coercively interrogating employees in May andJune 1979, Respondent has violated Section 8(aX1) of theAct.5. By giving employees the impression that theirUnion activities were under surveillance, Respondent hasviolated Section 8(a)(1) of the Act.6. By promising, in writing and orally, that a voteagainst the Union by employees would result in payraises and other benefits, Respondent has violatedSection 8(a)(1) of the Act.7. By promising employees special reviews, whichlikely would result in their financial gain, or promotions,in exchange for their dropping support for the Union,Respondent has violated Section 8(a)(1) of the Act.8. By threatening to close the plant, or move its oper-ations to Florida, Respondent has violated Section8(a)(1) of the Act.9. By threatening that employees would lose all theirbenefits if the Union was voted in, Respondent has vio-lated Section 8(a)(1) of the Act.10. By soliciting grievances from employees and bygranting benefits as a result during the union campaign,Respondent has violated Section 8(a)(l) of the Act.11. By threatening that if the Union was voted in itwould bargain from scratch, Respondent has violatedSection 8(a)(1) of the Act.12. By giving Allen Waite a written warning, Re-spondent has violated Section 8(a)(3) and (1) of the Act.13. By denying Gary Villamaino the privilege ofchanging his vacation in August 1979, Respondent hasviolated Section 8(a)(3) and (1) of the Act.526 ZERO CORPORATION 52714. Respondent has not violated the law in any other [Recommended Order omitted from publication.]manner.